Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday 6 October 2000.
Approval of the Minutes of the previous sitting
The Minutes of the previous sitting have been distributed.
Are there any comments?
Madam President, the Minutes of the Parliamentary sitting tell us that the issue was raised in this Chamber of the racist attack made on a teacher in Verona. The Minutes also say that Parliament condemned the incident and, in particular, expressed its solidarity with the teacher. I would like to inform you that the teacher in question invented the whole story and has confessed that he was not the victim of an attack at all but that his wounds were self-inflicted. What this amounts to is that we have all been taken for a ride. I just wanted to inform you of this, seeing that this hoodwinking of Parliament by the teacher from Verona is recorded in the Minutes.
Mr Speroni, this information does not, most probably, require any amendment to the Minutes, but I take note of your comment nonetheless.
Are there any further comments on the Minutes?
(The Minutes were approved)
Statements by the President
Ladies and gentlemen, as you know, since our last part-session, a fortnight ago, three more people have been shot and killed by ETA. Let me mention their names and, in commemorating them, express our compassion and sympathy at this time of sadness to the members of their families: Luis Portero, Chief Public Prosecutor of the Regional Court of Andalucia, murdered in Granada on 9 October; Antonio Munos Carignanos, a colonel and doctor in the Spanish air force, murdered in Seville on 16 October; Maximo Casado, a prison service employee, murdered yesterday morning in Vitoria.
It is on behalf of the whole House that I express our most sincere condolences and deepest sympathy to the families and friends of these people. These victims take the number of ETA murder victims since the cease-fire was broken on 3 December 1999 to a total of sixteen. Even if we cannot find the words to express our response to such a tragedy, we must not give up the fight by any means. Quite the opposite. As we have always done on each of these sad occasions, we must, once again, condemn this intolerable behaviour. The right to life is sacrosanct. The Charter of Fundamental Rights of the European Union, which was approved in Biarritz by unanimous decision of the Heads of State and Government, reaffirms this most categorically.
I would ask you, ladies and gentlemen, to pay tribute to these victims by observing a minute' s silence, and to lend our support to the authorities and to democrats in Spain in their fight against this scourge, a fight that often puts their lives in jeopardy. Thank you for observing a minute' s silence.
(The House rose and observed a minute' s silence)
o
o o
President. Unfortunately, I must again take the floor to pay tribute to the memory of all those who have been victims of the upsurge of hatred and xenophobia in the Middle East.
Tomorrow, this House will discuss this sensitive issue as part of its debate on the Biarritz European Council, but today I should just like to express my deep sadness at a phenomenon that we find disturbing in the extreme, since it is a tragic illustration of the baleful influence of the extremists on both sides.
On behalf of all the Members of this House, I would express our deepest sympathies to all the members of the families of the victims of this conflict, and further express my solidarity with all the people wounded in the conflicts.
I hope, moreover, that the advocates of peace and dialogue will ultimately succeed in prevailing over those that incite to violence and hatred.
o
o o
President. Finally, as you know, several days ago, torrential rain caused unprecedented damage in Switzerland and Italy, resulting in the deaths of twenty-five people, injuring many more, and occasioning extensive material damage.
The day before yesterday, in Spain, heavy rain and flooding was also to blame for the deaths of three people, with three others reported missing.
I should like, on behalf of the European Parliament, to express our distress at these events and to offer the families of the victims our deepest sympathy. If you agree, I shall once again ask you to observe a minute' s silence in honour of these victims.
(The House rose and observed a minute' s silence)
Mr Trakatellis, I shall give you the floor on a procedural motion, but let me first point out for your benefit, and for the benefit of all Members of the House, that on the Tuesday of the last part-session, I explained in our plenary sitting that, after receiving strong protests from a great many Members who considered that, on the previous day, the right to speak on procedural motions had been abused ...
... I explained, then, that speakers on procedural motions would be cut off after one minute, as expressly stipulated in the Rules of Procedure, in Rule 141, to be precise. I should just like to point that out. Your applause today, as well as the applause I heard on the Tuesday of the last part-session, confirms that you endorse this approach.
Madam President, it is quite right that the municipal elections in Himara were marked by violence and fraud at the expense of the Greek minority living there. That this happened is beyond question. We have the findings of international organisations which monitored the elections.
Albania is a country whose own minorities have suffered persecution at the hands of other countries and, as we all know, the international community reacted to this persecution. It should not repeat inside its borders what it suffered outside its borders; that is, I think, the first lesson in democracy which we should bring to the attention of this country, which is starting to establish an internal democracy. I should like the European Parliament to take note of these violations and, of course, to call for repeat elections in Himara.
Madam President, in connection with your words on the Middle East, I would like to announce an initiative conceived by some of the female Members of Parliament - Nuala Ahern, Pasqualina Napoletano, Ana Palacio Vallelersundi, Ulla Sandbaek and myself - who have asked other women to go with us to Jerusalem to meet with Palestinian and Israeli women who, in recent years, have never stopped trying to communicate with one other and build bridges of peace. And so, in this spirit, we invite the women of the European Parliament to be part of this delegation. We will make an appeal on Tuesday and Wednesday and collect the names and signatures of those women who wish to be part of the delegation. Our intention is to build bridges of peace between women in places where violence prevails.
Madam President, I would just like to inform the two Greek speakers that the next meeting of the South-Eastern Europe delegation - in the course of which we will also receive representatives from Albania - will also address this issue, and I am certain that with Mrs Pack in the chair, we will approach the matter objectively.
Madam President, last week, the MEP Karla Peijs was attacked in Brussels. I would urge you to approach the Belgian Government again and to see to it that security levels are stepped up in Brussels.
Indeed, Mr Rübig, I shall do so.
Madam President, I have a question concerning the Statute for Members. My question is: Who is speaking for the European Parliament concerning this Statute? I ask because when I read the public statements made by our colleague, Mr Rothley, I get the impression that we have appointed a saboteur and not a rapporteur.
I hope that you are speaking for Parliament rather than Mr Rothley.
Madam President, I understand that you will shortly be announcing the decision of the French Government to terminate my mandate as a Member of the European Parliament.
I believe that this is a grave injustice and a penalty which is out of all proportion to the minor incidents which served as a pretext for it. I received no notice in order to prepare my defence. I was not permitted to waive my parliamentary immunity and I did not have the benefit of any of the defences that even a guilty party would have.
I believe that the European Parliament has the opportunity in this case to, perhaps, demonstrate its ability to come to the defence of its own dignity.
Madam President, there are more victims of ETA, but there are also more victims of the Spanish repression: more arrests, more people tortured, new dispersals of political prisoners jailed in the Basque country. All in all there has been more suffering for Basques and Spaniards; certainly the Spaniards and Basques are fed up with the present conflict. It is not surprising if they express their profound dismay more and more clearly because, with the exception of the Spanish Government, no one believes in the benefits of the ongoing strategy.
Can the European Parliament give up hope of ever finding a democratic . . .
(The President cut the speaker off)
Madam President, I do not wish to be repetitive, but the situation requires it. You are aware of the situation in Campo de Gibraltar, where there is a damaged British nuclear submarine. As we have feared and supposed since the start, according to the technicians, the significance of the damage is increasing daily with the passage of time.
I ask you, Madam President, to do everything possible to speed up the procedure under way in the Committee on Petitions concerning a protest document that has been presented by more than thirty social groups and NGOs against this situation, in which there has been a blatant failure to comply with Community regulations on radiation protection.
Madam President, firstly, I would like to speak as chairperson of the Committee on Legal Affairs and the Internal Market to point out, following on from what Mr Haarder said, that Mr Rothley, first Vice-Chairman of the Committee, is not a spokesman but a rapporteur, and I think that so far he has conducted himself impeccably within that mandate.
Secondly, I would like to speak in support of Mrs Morgantini' s motion. I think we are at a stage in the process in the Middle East in which dialogue between Palestinian and Israeli female Members of Parliament and European female Members of Parliament could contribute to resolving this conflict.
Madam President, if I have understood correctly, we are at present establishing our Agenda. Our Rules of Procedure do not admit any points of order at this juncture. According to the Rules of Procedure, we are allowed procedural motions pursuant to Rule 141 and points of order with reference to the Rules of Procedure pursuant to Rule 142, but not, in any manner of speaking, points of order, especially not to make the kind of representations we have just heard. Apparently, just anyone can stand up and say whatever they want when the Agenda comes up. When oh when, Madam President, are you going to apply the Rules of Procedure and nothing but the Rules of Procedure?
Let me answer you, Mr Goebbels. This is a problem that everyone chairing a sitting has to deal with. The problem is determining whether a matter is grounds for a procedural motion or not. I feel that if we stop to discuss whether, every time a Member wishes to speak on a procedural motion, it actually complies with the Rules of Procedure or not, then we shall waste a great deal of time. I think applying the minute rule is the least damaging solution, in the final analysis, as we have, in fact, seen.
Madam President, you will recall that at the last part-session I raised the plight of the British democracy campaigner, James Mawdsley, who was held illegally by the Burmese authorities. You promised to convey your concern, and subsequently this House passed a resolution condemning his imprisonment. That was part of a concerted diplomatic effort and the House will be pleased to have learned that Mr Mawdsley was released by the Burmese authorities last week.
I should like to take this opportunity to thank you and Members of this House for the part you played in seeing this process through to a successful conclusion. I hope that we can return before too long to the question of the thousands of other people who are political prisoners in Burma and the lack of democracy which afflicts that country.
Madam President, when my fellow Danish MEP, Mr Bertel Haarder, spoke a little while ago, his Danish was so garbled that it was completely impossible to understand what he was saying. Could you not make sure that we can hear what he is saying in future? It was really difficult to understand his Danish.
Madam President, last Monday, Antonio Russo, the Radio Radicale correspondent, was found dead in Georgia with his chest caved in. He was the only Western journalist to remain in Pristina, in Kosovo, for a number of weeks last year. The autopsy performed in Georgia revealed that he was the victim of murder and had, in all probability, been tortured. Antonio Russo, a courageous journalist, was investigating the crimes taking place in Chechnya, and it is our opinion that this was the reason for his tragic death. I know that it would not be usual for Parliament to hold another minute's silence - and I would not be so bold as to propose this - but I wanted you to be informed of the development, for Antonio Russo was a journalist and a very brave man who gave his life for the freedom of information for all people.
Madam President, pursuant to the second paragraph of Rule 7(4) of our Rules of Procedure, the President is bound to refer the matter to the Committee on Legal Affairs and the Internal Market before ratifying the decision of the French Government. The Council of State ruling, which you will perhaps be invoking as a defence very shortly, was issued by a body which has no jurisdiction in the matter, whereas French law stipulates that only plenary is competent to rule on the subject of the mandate of a Member of the European Parliament. In the course of this procedure, Madam President, the parliamentary immunity of our fellow Member, Jean-Marie Le Pen, has been violated from start to finish. I do not see how you can cite the Charter of Fundamental Rights, as you did a short time ago, without actually implementing it in the exercise of your office.
Madam President, ladies and gentlemen, the topic of violence is given priority status in this Parliament and that is how it should continue to be. Further to your appeal and your expression of sympathy with the families of the victims of violence, we too would like to show our solidarity with all those who are protesting today against the violence of ETA in so many places in the Basque country. That is why, after approval of this agenda, we intend to hold a small, peaceful demonstration, which will take a few minutes, in front of the Parliament building, together with all colleagues and delegates in this House who wish to attend.
Madam President, it is not possible to let Mr Gollnisch impugn the supreme administrative court in France without responding. If he respected the rule of law, he would respect its jurisdiction. As for Mr Le Pen, what an affront to the dignity of the European Parliament and for any true democrat to hear Mr Le Pen using the word 'dignity' !
Madam President, I have a genuine point of order.
We have no urgent procedures this week, yet, Chechnya, Albania, Burma and Palestine have already been discussed. My question to you is this: can we not change the Rules of Procedure in such a way that we no longer have urgent procedures, but deal with these matters at the beginning of the sittings instead?
(Applause)
Do you see, Mr Goebbels? Is this actually a procedural motion or not? Believe me, we could spend hours and hours debating the point.
Madam President, between 3 October 2000 and yesterday, at least seven memorials were desecrated, eight people were subjected to racist attacks, four hostels for asylum seekers were set upon, and seven synagogues, Jewish cemeteries or memorials were desecrated in the Federal Republic of Germany.
Just because, Madam President, ladies and gentlemen, we are supposed to be discussing the order of business does not mean that we have to take orders as to our business.
A number of Members of Parliament have had a fantastic dream, this I can understand. They have dreamt of building the kind of federal state envisaged by Chairman Spinelli, for instance, or turning our Treaties into a constitution. Well, today, acknowledging that the jurisdiction of the European Parliament is subject to a State, regardless of which one this is, and has a bounden duty to terminate the mandate of one of our fellow Members, would be to admit that Parliament is not a sovereign assembly and must yield to national legal or government authorities.
Madam President, ladies and gentlemen, we have the opportunity to take a great step towards your dream, one I do not, however, personally share. Simply by acknowledging that the European Parliament has the discretionary power to settle the matter of the termination of the mandate, you will have gone some way towards achieving your federal dream. Otherwise, Madam President, in yielding to the authority of others, you are effectively taking a step backwards.
Madam President, I am astounded, all the same, that the case of the termination of Mr Le Pen' s mandate has not been dealt with, or even mentioned, by the Committee on Legal Affairs and the Internal Market, considering that this is the first time under either the Third, Fourth or Fifth Republic that we have had a French Member of Parliament thrown out of office for a matter of a minor offence.
A whole series of violations of the law - not just French law, but also European law - have taken place and I feel it would be a grave mistake not to refer the matter to the Committee on Legal Affairs and the Internal Market or to hear Mr Le Pen' s side of the case.
Agenda
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 19 October 2000 has been distributed.
Relating to Monday: I have received a request from the Group of the Greens/European Free Alliance to defer Mrs Klass' s report, on behalf of the Committee on Agriculture and Rural Development, on the marketing of material for the vegetative propagation of the vine, to a later part-session.
Mr Lannoye wishes to speak as the author of this request.
Madam President, Mrs Klass' s report has already been deferred twice. We would, however, like to request that it be deferred for a third time for political reasons.
The fact is, this apparently technical report, which does not seem to make any great changes of a political nature, is extremely important insofar as it introduces the possibility of carrying out genetic engineering in viticulture and hence ending up with genetically modified viticulture.
We think, given that for the moment we are at the conciliation stage with regard to the framework directive on GMOs, that it would be wiser to await the conclusion of these conciliation proceedings and to deal with this problem once the framework has been clearly defined, which should, in principle, be in the month of January. We therefore propose postponing examination of this report.
Mr Lannoye has just presented his Group' s request.
Is there a speaker to support this request?
Madam President, as we have already told the rapporteur and the House repeatedly, there is an important piece of legislation on the release of genetically manipulated or modified micro-organisms, namely the report by David Bowe, which we are currently dealing with in the conciliation procedure. This is the fundamental piece of legislation and it forms the basis for any other piece of legislation governing genetically modified plants. It is therefore only sensible, and indeed, right and proper, to wait until the end of the conciliation procedure, which will not be for another six weeks or so, and then take decisions on all the other pieces of legislation. I therefore support Mr Lannoye' s amendment.
We shall now hear from the rapporteur, Mrs Klass, who, I believe, is opposed to postponing the report.
Madam President, I am against postponing the report, and I question the way in which this House works. The report was adopted in the Committee on Agriculture and Rural Development by a good majority and with only two votes against. We are now embarking on a discussion about the release directive 90/220, which is inappropriate. We are referring here to the release directive, and according to the conciliation procedure, that is precisely what the speeches will focus on. We are doing exactly the same as we have already done in the case of forest and plant material, i.e. we are making reference to the horizontal directive.
Not voting on the report will lead to delays. It will obstruct the trade in vine material in Europe, and so I believe that in the interests of the single market for Europe' s vine propagators, we must vote on our report.
(Parliament rejected the request)
Relating to Tuesday:
Madam President, on behalf of my Group, I would like to move that a particular item be included in tomorrow morning 's debate, namely a statement from the Commission about an interview that Commissioner Verheugen gave to the Frankfurter Allgemeine Zeitung last Friday, 20 October. Mr Verheugen gave the impression that, according to the current state of play, the European Union will have ten new members by 2005 and, what is more, and this is more disturbing still, he called into question the significance of majority decisions in the Council of Ministers, which is what we regard as the fundamental reform element to be dealt with at the Nice Summit. He has already been criticised within his own political circles for saying this. We would urge the Commission to clarify matters tomorrow in its statement. Regrettably, this is now the second time that Commissioner Verheugen has said such contentious things. He is obviously making a habit of putting his foot in it. We urge the Commission to clarify its position.
Mr Poettering, in tomorrow' s debate, every speaker will be free to raise any issue and to address both the Council and the Commission.
Announcement of the removal of Mr Le Pen from office
Ladies and gentlemen, I must inform you that on Thursday, 19 October 2000, I received official notification from the competent authorities of the French Republic of a ruling by the Council of State on 6 October 2000 rejecting the appeal lodged by Mr Jean-Marie Le Pen against the decree of the French Prime Minister on 31 March 2000 terminating his mandate as an elected representative to the European Parliament.
I must inform you that, since that time, I have received a copy of a request for clemency for Mr Le Pen presented to Mr Jacques Chirac, President of the French Republic, by Mr Charles de Gaulle, Mr Carl Lang, Mr Jean-Claude Martinez and Mr Bruno Gollnisch.
I shall give the floor to Mrs Ana Palacio Vallelersundi, chairperson of the Committee on Legal Affairs and the Internal Market, to give us her views on the matter.
Madam President, the Committee on Legal Affairs and the Internal Market, having deliberated at its sitting of 15 and 16 May, agreed to recommend that the announcement in plenary of Parliament' s confirmation of the removal of Mr Jean-Marie Le Pen' s mandate be suspended. I repeat, the Committee on Legal Affairs and the Internal Market recommended that this announcement be suspended until the deadline period that Mr Le Pen was given for appealing against the French Council of State had expired or until a decision by the latter. And I am quoting word for word from the letter dated 17 May that you yourself, Madam President, read in plenary.
As you said, the Council of State rejected the appeal and we were duly informed of that rejection. There is therefore no longer any reason for delaying this announcement in plenary, which is an obligatory act according to primary law, specifically paragraph 2 of Article 12 of the Act of 20 September 1976.
The request for a reprieve that you mentioned, Madam President, does not alter this situation, as it is not a legal appeal. As its name indicates, it is an act of the Prince, which does not affect the decree from the French Government which, in accordance with the recommendation of the Committee on Legal Affairs and the Internal Market, must be announced in plenary.
Thank you, Mrs Palacio.
Consequently, pursuant to Article 12(2) of the Act of 20 September 1976 on the election of representatives to the European parliament by direct universal suffrage, the European Parliament hereby takes note of the notification by the French Government of the termination of Mr Jean-Marie Le Pen' s mandate.
Mr Le Pen, please leave the Chamber forthwith. In order to ensure that these proceedings go ahead in an orderly manner without affecting the dignity of either this House or your own dignity, I propose to suspend the sitting for ten minutes.
(The sitting was suspended at 5.40 p.m. and resumed at 5.50 p.m.)
Request for waiver of Mr Pacheco Pereira' s immunity
The next item is the report (A5-0304/2000) by Mr MacCormick, on behalf of the Committee on Legal Affairs and the Internal Market, on the request for the waiver of Mr Pacheco Pereira' s immunity.
Madam President, this issue arises from a request (announced by yourself to the House on 17 February) by the appropriate Portuguese authorities seeking a waiver of the immunity of Mr Pacheco Pereira in respect of proceedings in Portugal concerning words spoken on a television programme some years ago. The television programme involved a discussion about the respective roles of politicians and journalists. Mr Pacheco Pereira in that debate made remarks about a third party not participating in the debate, to which the third party took exception. Initially, public criminal proceedings were initiated but these were dropped and there is now a private action taking place before the Cascais First Criminal Court. This is therefore a case involving the exercise of freedom of speech in a political matter.
The immunities of Members of the House arise under Article 10 of the Protocol of the Privileges and Immunities of the European Communities. The substance of this, for our present purpose, is that Members of this Parliament enjoy in their own Member State the same immunities as would be enjoyed by members of the national parliament of the state in question. The Committee on Legal Affairs and the Internal Market, having looked into the matter, is satisfied that, upon an issue of the kind before us, Mr Pacheco Pereira, were he a member of the Portuguese Parliament, would enjoy immunity which could be waived only by the Portuguese Parliament. Therefore, under our rules, he enjoys immunity which can be waived only by decision of this Parliament.
It is important that I should underline the point that immunity is not conceived as an advantage to a particular Member, which she or he may waive or assert as she or he chooses. Rather, it is an immunity asserted by this House as a whole, in the interests of preserving the conditions of effective, democratic politics and argument and of enabling this House, through its Members, to discharge its function properly in an all-Europe democracy. Therefore it is for the House to decide whether the immunity ought to waived or not.
We do not do this arbitrarily. We do it in accordance with precedence and practice established over many years.
The concluding section of my report ought to be read out: "It is indisputable that Dr Pacheco' s comments on a television programme on the press qualify as part of a political debate and therefore Paragraph 1 of Article 157 of the Portuguese constitution would be applicable. Under that provision he would have enjoyed immunity were he a member of the Portuguese Parliament. Accordingly, he does enjoy immunity as a Member of the European Parliament in respect of statements made and opinions expressed in the television programme to which the case relates." It has been the practice of the House to insist upon upholding immunity in all cases where to deny it would be to inhibit political activity of a legitimate and democratic kind.
On that ground, therefore, the Legal Affairs Committee has unanimously come to the conclusion that, after considering the reasons militating for or against the waiver of immunity, we recommend that the immunity of Mr Pacheco Pereira not be waived by Parliament.
Madam President, the case of Mr Pacheco Pereira has been carefully examined by the Legal Affairs Committee: the recommendation, which was approved and which is tabled before the House today, is not to reject the request for waiver of Parliamentary immunity. The reasons and justifications for this are given in Mr MacCormick' s excellent report, and the grounds are the following: influences deriving from nationality or affiliation to a particular party cannot, and must not, be permitted; the legal basis must be sound and final; immunity is not a Member' s personal privilege but a guarantee of the independence of Parliament and its Members in relation to other authorities; the date of the alleged deed and the personal desire of the interested party to relinquish their immunity are of no importance.
The reference made in the Protocol to national legislation does not mean that the European Parliament is being passed over but is in connection with the procedure, while every Parliament - including, in the case in point, the European Parliament - preserves its authority in its autonomous decisions. When all is said and done, Mr Pacheco Pereira was performing a political activity and cannot therefore be considered responsible for any crime.
That is the position of the European People' s Party. We would also like to point out that, if Mr Pacheco Pereira had been Italian, proceedings would have been brought against him without the European Parliament knowing anything about it. The Italian judiciary does not ask for authorisation when the person in question is a Member of the European Parliament and ignores every principle of the respect due to this institution.
Some Members of Parliament have already been taken to court during this parliamentary term without a request being put forward for waiver of parliamentary immunity. Personally, I was not able to intervene to condemn these actions in that it concerned members of my own party who have always been political targets, and my involvement would therefore have appeared exploitative. However, the incident has been repeated again, and this time, although the Member concerned is a member of the European People' s Party, he is not from the same political party or persuasion as I am in Italy. Proceedings were brought against Mr Cocilovo without Parliament being informed, indeed in contempt of Parliament. This is an extremely serious matter, Madam President, that you cannot ignore. The autonomy of the European Parliament is at stake!
Madam President, I certainly do not require the two minutes allocated to me because, after the explanation from Mr MacCormick and the additional explanation by Mr Zappalà, from the point of view of the Group of the Party of European Socialists of the European Parliament, there is no doubt that Mr Pacheco Pereira' s immunity should not be waived. I would say that this is a really trivial issue, a few comments by a politician on a television programme, which have resulted in a criminal action that has no grounds, and which are covered by the Portuguese constitution and by application of Community rules on the waiver of parliamentary immunity.
In short, here we have all the ingredients for Mr Pacheco Pereira' s parliamentary immunity not to be waived and, therefore, the Group of the Party of European Socialists agrees with Mr MacCormick' s proposal that Mr Pacheco Pereira' s parliamentary immunity should not be suspended.
Social policy agenda
The next item is the report (A5-0291/2000) by Mrs Van Lancker, on behalf of the Committee on Employment and Social Affairs, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the social policy agenda [COM(2000) 379 - C5-0508/2000 - 2000/2219(COS)].
Mr President, Commissioner, Minister, ladies and gentlemen, may I first and foremost thank my fellow MEPs and the Commissioner together with her offices for the excellent cooperation we have had in the framework of this report, and may I also seize this opportunity to express my gratitude for the contributions of the many NGOs, the social partners and the experts who have helped us formulate an ambitious social agenda on behalf of Parliament? It has often been said that 'social policy is a productive factor' and this is true, for a society with greater social cohesion is also a society which performs better. However, social policy does have its own rights; social policy must ensure that inequalities are ironed out, that social cohesion is promoted and that people' s quality of life improves. That is why this social agenda deserves a far more prominent position in European policy. The Lisbon Summit has given us the opportunity to lend more weight to social policy; we must seize that opportunity with both hands.
It was with great delight that I noted that the Commission and the French Presidency want an ambitious social agenda, and I believe, Commissioner and Minister, that we fully endorse the objectives. I would therefore like to use some of my speaking time in this debate to draw attention to a number of points which Parliament would like to reinforce in this agenda.
The first point relates to the strategy. The social agenda must raise the profile of social Europe among the citizens, and that is why we are in favour of defining measures, priorities and instruments more clearly and with greater intensity. We must be able to see where progress is being made; this progress must be measurable and the social agenda must be afforded centre stage in the political discussion at European level. Hence our urgent appeal in favour of the introduction of a social scoreboard, similar to the one already in use in the internal market, which details specific measures, expiry dates and deadlines. Hence also our appeal in favour of having social agenda discussions at the annual spring Summit.
Secondly, I would like to comment on the instruments. It is true that the open method of coordination, which has been used within the sphere of employment since Luxembourg, has brought fantastic new openings in fields which up to now were only subject to national authority. We would therefore ask that this method be reinforced and, as has now been decided by the Social Affairs Council, be applied to combat social exclusion and poverty. Furthermore, we would very much like to see this major innovative method being deployed to make progress in the modernisation strategy of social security.
Thirdly, there is a 'but' . Stressing the importance of this open coordination method does not mean that this method should replace social legislation, because we should lay down social rights in Europe too. We should have the nerve to formulate minimum social standards and draft social legislation which is necessary within the framework of a European internal market. Parliament is of the opinion that the Commission could lend a helping hand here and there, for example where individual and collective workers' rights are concerned, where more security in new types of labour are concerned, or as regards the protection of health and safety relating to new risks in the workplace. In addition, we believe it is crucial that the European Commission should take the initiative to re-establish the link with the ' 92 recommendations in order to underpin Member States' efforts to guarantee everyone a right to a reasonable income. Only then can the fight against poverty be efficient.
Needless to say, the social partners are major players when it comes to achieving this agenda, where lifelong learning is concerned for example, or the organisation of working time, and new forms of work, and we hope that they will be prepared to negotiate within all these fields. However, Commissioner, if this consultation does not yield results, we would also ask the Commission to use its right of initiative to the full.
I would like to finish off by making two remarks: as we endeavour to achieve the European social agenda it is essential to establish a close partnership, a partnership between institutions, and with the Member States, the social partners, but also with the many social NGOs which have a key role to play in the realisation of the agenda. Here too, we believe that Europe should take an initiative as a matter of urgency to reinforce this dialogue with the citizens and the dialogue with the social NGOs.
Finally, social policy should not be viewed in isolation. It must be integrated into all EU policies. I am convinced that Europe will only be social when a social dimension is added to economic policy, competition policy, external policy and the entire enlargement discussion. I hope, Minister, that the Council will be inspired by Parliament' s expectations, and I hope that you will succeed in setting ambitious goals at the Nice Summit for a European social agenda, which we can work towards together over the next couple of years.
Mr President, the proposed social agenda sent out a political message which did not go unheeded. This issue provoked intense interest in societies throughout Europe and the Committee on Women' s Rights has taken account in its opinion of the numerous proposals submitted by representatives of non-governmental organisations and civil society in general.
We hope that the application of the social agenda will also give citizens the chance to feel part of social Europe and to realise that the European Union intends to take positive action to continue raising standards of living, rather than merely guaranteeing minimum levels. We must also make it clear that the social agenda does not intend to impose a uniform social policy but to coordinate, support and boost national policies within a global framework for social development, because all Member States currently face common challenges, which are naturally of varying proportions, such as working structures, discrimination against citizens and gender inequalities.
The Committee on Women' s Rights maintains that the social agenda must focus all its ideas and projects on the qualitative and quantitative participation in the job market of women of all ages and from all social strata and must therefore give priority to any measures which facilitate access to work, the sort of measures to which we refer in our opinion, such as making it easier to combine professional and family lives or other personal choices.
The Committee on Women' s Rights also proposes that women of all ages and from all social strata should have access to an adequate and dignified system of social protection. We must not forget that women are always the first to fall prey to economic crises and the majority of our fellow citizens who are victims of social exclusion and poverty are women.
In our opinion we also support dialogue and cooperation with civil society, especially women' s organisations in countries preparing to join the European family, because here too we must anticipate uniform development which follows in the footsteps and adopts the rationale of the rest of Europe.
Before I give Mrs Péry the floor, on behalf of the Council, I have a few comments to make. This is Mrs Péry' s third visit in succession to Parliament, and we welcome this. That was the first point I wanted to make. The only explanation I have for this is that the culprit is always drawn back to the scene of the crime. Mrs Péry was Vice-President for some years, sat in this very chair, and we were always in a very safe pair of hands during difficult votes. All the more reason why I am delighted to see you here today, Mrs Péry.
Mr President, Commissioner, rapporteurs, ladies and gentlemen of the House, let me firstly thank you, Mr President, for this personalised introduction.
I am very pleased to be able to join you today for this important debate on the social agenda. I must also say, however, that Elisabeth Guigou, the current Minister for Employment and Social Affairs, would have liked to have been able to attend proceedings here today in this institution to which she too once belonged and of which she has fond memories, but her new duties require her to be in Paris today, and she has therefore asked me to present her apologies.
Before going any further, I should like to congratulate Mrs Van Lancker, and also the Committee on Employment and Social Affairs, and its chairman, on the report before us today, which testifies to the dynamism and great commitment of the European Parliament to the social agenda.
Following the informal Employment and Social Policy Council on 8 July this year in Paris, the Presidency invited all the parties involved, the European Parliament, of course, the Economic and Social Committee, the Committee of the Regions, both sides of industry, NGOs, Council groups and committees, to submit their proposals.
The European Parliament resolution on the social agenda which you are just about to adopt is a very ambitious contribution to our joint exercise. The French Presidency welcomes this text and undertakes to give it the utmost consideration in its work.
The informal Council meeting of 8 July, the September conference you hosted with the European Commission and Mr Briet' s tour of European capitals have provided the basis for a number of comments. Let me first make some general remarks on the social agenda before covering the various individual areas, in a very succinct way, as befits my allotted speaking time.
I am happy to be able to say that all the parties involved in social policy declared themselves in favour of drawing up an agenda. This is intended to give a higher profile to European social policy and to make it more effective, preparing the European Union for the great shared challenges ahead. The agenda is, of course, in keeping with the Lisbon conclusions and the future European Charter of Fundamental Rights, to ensure its effective implementation.
The areas of action listed in the Commission communication were also subject to general agreement. What debates there were did not involve the type of action to be undertaken but rather the method to be adopted in order to achieve the desired objectives. I think we should adopt a pragmatic approach and overcome any misguidedly ideological rifts.
As you very rightly suggest in your resolution, thereby supporting the approach proposed by the European Commission, we shall continue to use the entire range of Community instruments available to us: social dialogue, legislation, coordination, convergence, information exchange and financing under Community funds and programmes. It is up to us to determine, area by area and action by action, the instruments best suited to the desired objective.
I now come to my more specific comments, and firstly my comments on employment. Employment is our number one priority, even if the method of tackling the problem is in flux. Here, too, I noted unanimity on the need to continue and step up the Luxembourg process in the context of the objectives established at the European Council in Lisbon. We are particularly committed to the objective of full employment. It is a false line of reasoning to set quantity off against quality, and Lisbon clearly established a twofold objective: more jobs and better jobs. It falls to us to define the key elements which characterise the quality of employment and then to be capable of measuring these.
You will understand, given my duties as a member of the French Government, that I was particularly pleased to note that, firstly, the equality of men and women and, secondly, lifelong training are two areas which receive very strong support. The subject of lifelong training was unanimously adopted as a priority area. Moreover, the two sides of industry have undertaken to work on this subject. We must encourage them to do so in order to ensure that initiatives by collective agreement are taken to promote lifelong training within the shortest possible time limits. Let me, at this point, remind you that there will be a European Seminar on this subject on 4 and 5 December in Biarritz, which I shall be chairing.
On the subject of the equality of men and women, many Member States stressed the need for a better coordination of work and family life, particular with regard to childcare. This is indeed a key issue, both in order to increase employment rates and in order to make progress towards male-female equality.
To stay on this subject a moment, your resolution provides for many measures in favour of women and contains one general objective to include the concept of male-female equality in all the sectors covered by the agenda. I support this method.
As you perhaps know, on 27 October, I am holding a ministerial symposium on this subject. I already spoke at length on this subject at your plenary sitting on October 5. I shall not therefore remind you of the three areas that we shall be debating at this meeting.
You will shortly be discussing the fifth gender equality programme for 2001-2006. I should like to thank you most sincerely for responding to the Presidency' s invitation by working very quickly and very successfully, enabling us to adopt this most important programme, which proposes both an integrated approach and specific actions, on time. You can count on me to make every effort to complete the task successfully and to support the financial commitment of EUR 50 million.
Finally, in order to step up the integrated approach to equality, the Presidency was in favour of implementing this concept in a number of meetings of the Council of Ministers. This is something that will be done under the French Presidency.
The social agenda has many more objectives. Let me just mention the mobility of workers. Freedom of movement must be encouraged, while ensuring that career paths are safeguarded. I should also like to briefly point out our fight against insecurity and insecure employment. This must be dealt with better.
Both sides of industry pointed out the need for common definitions. I am thinking in particular of non-standard work. Plainly, a number of Community Directives on European works councils, transfers and mass redundancies, for example, need to be updated. I also noted a strong desire for definition of a genuine Community strategy on the working environment, particularly concerning health and safety. Existing directives must be simplified and adapted to technical progress, but practical proposals must also be made on emerging risks or dangerous jobs.
Let me say something about social protection. We all agree that we should pursue the strategy of cooperation in social protection, paying special attention, as we were urged at Lisbon, to the issue of pensioners.
At the Employment and Social Policy Council held on 17 October, a great deal of progress was made in the fight against exclusion by defining appropriate objectives for the fight against poverty and social exclusion, which will serve as a foundation for national action plans. The agenda could also give an opinion on the follow up to be given to the 1992 recommendation on minimum resources.
Within the next few weeks, the Presidency intends to draw up a general report on all these subjects, in the light of the contributions submitted to us. We should be able to successfully complete a document intended for the Heads of State and Government by the time of the Employment Council on 28 November. This document should express some real ambitions for the next five years. Quite clearly, the European Parliament will have made a significant contribution, and I thank you for this.
Mr President, today we are debating social policy. I would like to warmly thank Mrs Van Lancker and Mrs Kratsa for the huge effort they have made in order to set down thoughts from within Parliament on paper. I would like to make two observations in this regard.
Firstly, we used to debate the social action programme, and an action programme implies that something is done. We are now discussing the social agenda and this could mean that something is done, but not necessarily, and so this is one of the aspects which we need to continually bear in mind. We are dealing with a Socialist-inspired Council, so chances are that there will be a lot of talk and little action. I hope I will be proved wrong. What matters is that something is put on the agenda and that something is done. This is the aim of this report and we have tried to emphasise this in a number of amendments.
Today we are discussing social policy, as the rapporteur pointed out earlier. In our Group, we have always set great store by the social market economy as a basis for everything we do, also within the framework of the European Union. Fortunately, we have largely managed to bring about the common market. We have also managed to bring about a few things in the social sphere, but not everything, and this was because the Treaty of Amsterdam had not taken effect at the time; so, in this light, the social action programme or this social agenda is of particular significance. We need to try to list and identify the gaps left in the system, and at least put them on the agenda. The importance of drafting an agenda is that we can include items which we hope the Commission will develop further. A number of such points are included. It would have been very wrong on the part of this Parliament not to make any mention of these points, but I am aware that we have not yet solved all the problems related to these points. It is thus something which we are passing on to the Commission for further examination.
I would now like to turn to the point of open coordination which I believe is crucial. In fact, I would also like to refer to the recommendation made by Mr Cocilovo, which admittedly is not being discussed here but which will be voted on later. In particular, his recommendation responds to Parliament' s observations on employment. This is why little mention is made of this in the present report. However, these two recommendations should actually be seen as one entity for the picture to be complete.
I think there are some problems left unsolved, but these will need to be addressed in the course of the votes on the amendments.
I would like to congratulate Mrs Van Lancker on producing an excellent report.
I have heard from some quarters that having read the report, they agree with the diagnosis but not with the prescription. I take the view that unless we follow this prescription then the prognosis is not good for the stated aim of the social agenda, which is to make sure that social policy has a full and equal place alongside employment and economic policy. This is the prescription we need to follow.
For the Socialist Group there are many very important points in this report. For us the open coordination method is very important. We want to see it strengthened in relation to employment. We want to see it also applied to social exclusion and social protection. I am glad to hear what Nicole Perry had to say to us today in that respect. Open coordination seems to be regarded by many as a soft option and I have no doubt that is why it is being supported in certain quarters. It cannot be a soft option. We will insist at every possible opportunity that it has to entail indicators and benchmarks and proper peer-group review and that there should be a part for Parliament in that procedure. We also support social dialogue but we insist that the Commission should manage that procedure properly and that where negotiations fail we should have an expeditious introduction of legislation where necessary.
Paragraph 14 lists a number of points we think are important. I cannot go into them all in the time available but let me stress for us the importance of those paragraphs relating to the need to update the framework of legislation relating to restructuring. Again I was pleased to hear what Nicole Perry has said today. I have not heard similarly encouraging things so far from the Commission in relation to, for example, the need to update the European Works Council Directive, or relating to collective redundancies and transfers. We also, of course, place considerable emphasis upon the general framework relating to information and consultation to make sure that industrial change is managed with social responsibility.
Mr President, as far as the Group of the European Liberal, Democrat and Reform Party is concerned, it is crucial that the Europe of the future should also be a social Europe. The political task is therefore to find the best way of achieving that objective. For us in the Group of the European Liberal, Democrat and Reform Party, it is important that decisions should be taken as close to the people as possible. This applies especially to labour market and social policy. At the Lisbon Summit this spring, the EU' s Heads of Government adopted a far-sighted vision for the development of a social Europe. Importance was attached to promoting the EU' s position in the knowledge society, as it was to open coordination in pursuit of common objectives, but with flexibility and freedom in the choice of resources. This was established as a leading principle.
In its communication, the Commission has found a framework for the social agenda which I think admirably reflects the spirit of the Lisbon Summit. In our view, open coordination is the correct route to go down if we are to secure a social Europe. There may be a need for legislation in some areas, but we have no need for a host of bureaucratic and constricting rules which bring European cooperation into discredit without producing real results. I also want to express my appreciation of the major effort which Mrs Van Lancker has put into drawing up the report. Her contribution has been very constructive, and if my Group is sceptical about a number of the main elements in her report, that is because we disagree politically, and that is, of course, understandable.
We do not therefore share the report' s predilection for legislation at EU level. There are a number of areas in which we feel that too much detail is gone into. I want to emphasise that, in the EU countries, we have different traditions and different problems in the areas of the labour market and social policy, and the decisions of the Lisbon Summit acknowledge this. The Commission' s proposal strikes a good balance. Technological development and new methods of organisation call, of course, for flexible cooperation in which we concentrate more on objectives and on achieving results and less upon rigid regulation. Open coordination of this kind is not necessarily devoid of obligation. Of course, it must be binding, but it must be constructed from the bottom up and not developed by us specifying a host of rules and quotas centrally. Specifically, open coordination must be open both in the choice of resources and in the way in which everyone concerned is involved. It is therefore important that more public interest be created for open coordination and that the latter should be focused on to a greater degree, whether it be in employment policy or with regard to the issue of social exclusion which we are now addressing and to which open coordination can also be applied. It should not be secretive. The process should be much better known, and it is here that I think Parliament has something to offer. It can make the process more transparent and give it more public focus.
Mr President, first of all, I should like, on behalf of the Group of the Greens/European Free Alliance, to thank Anne Van Lancker and congratulate her on the quality of her report both in terms of its content and the inclusive way she strove to work on it.
The apparently technical term 'social agenda' in fact covers the day-to-day realities experienced by our fellow citizens. We must both respond to the urgent situation and give practical shape to what has been called the notorious European 'social model' .
We have no right to miss this deadline unless we intend to shatter the expectations of all the citizens and the collective movements they have formed, which are the groups most motivated to establish a European Union which is a community of citizens.
The issues to be discussed select themselves: we simply need to respond to the urgency of the situation and bring in legislation to match the declarations made at the Lisbon Summit. We must give the people of Europe the tools and the public policies they need in order to fashion their own place within Europe, in order to ensure that their fundamental rights, including social rights, are safeguarded.
The urgency of the social situation and the need to defend the European social model call for initiatives that aim to establish rights: the right to an income, the right to a wage, the right to decent pensions for all within the European Union. Implementing the ambitions for society declared in Lisbon calls for an effort on the part of the Community, an action plan to create jobs in services, especially those related to the information society. As far as that is concerned, the directive proposed in the report in order to guarantee the social protection of new forms of working is essential.
It is also important to ensure quality in health, an improved social situation, and an improved environment for everyone - the third system - and tax and legislative measures are essential in order to ensure both the economic longevity and the visibility of this emerging economy of solidarity.
We support Anne Van Lancker and Mrs Péry when they propose to quickly adopt the 1998 directive on employee information and consultation and to revise the European Works Council Directive. The fundamental notion of the general interest ought, moreover, to spur us all to approve the proposal to include recitals relating to employment in the regulations and decisions on the mergers currently dictated by considerations of competitiveness.
These three examples intended to combat poverty, support the development of activities for job creation, social liaison and quality of life, and to improve employees' rights, should harness the support of a Parliament that is anxious to propagate the dream of a Europe of the Citizens, although these same citizens currently all too often feel that Europe is a machine commercialising all human activity.
A number of amendments betray the terror of some of our fellow Members who get their erasers out as soon as they see the word 'legislation' . Are they going to go and explain to the people of Europe that Parliament deems it necessary to vote through directives to protect investment and liberalise general interest services, but not to define and regulate what has been described here as the labour market? Such a rejection of legislation, moreover, leads to a plain rejection of negotiation. We even have one amendment that goes as far as proposing to eliminate the objective of concluding European collective agreements between the two sides of industry.
It is in this area that we can, in our opinion, find the kind of old-fashioned ideas attributed to those who expect a brave new world to spring out of a free market.
Mr President, there really is a need for a social agenda in Europe after many years of neo-liberal economic policy which has lead to unemployment and social exclusion everywhere, including in my own affluent country, Sweden. Begging has returned to our large towns after having disappeared from them as long ago as the immediate post-war years. Even the private charitable organisations and their soup kitchens appear to be needed again. I must therefore welcome the purpose of the Commission' s work and of Mrs Van Lancker' s report. Many of her proposals are extremely commendable and deserve our full support.
Genuine social initiatives cost a lot of money, a factor which I think is discussed far too little in the report. These resources must come mainly from the Member States. It is therefore the social authorities in each country upon whom demands must essentially be made. Governments must set aside more resources, more social workers must be appointed and more resources must be given to the voluntary social organisations. Otherwise, the result will be fine words without any practical content.
Mrs Van Lancker' s report presents the Commission and its legislation as the real engine of social work. I believe that the impetus must come from below and that it is a question of providing aid at a problem level. The Commission can obviously make an important contribution, but the social problems have their roots in local conditions and must be handled with great sensitivity for the practical conditions concerned. The Commission can help set a high standard, but it is social workers, the unions and voluntary activists we must pin our hopes on, and not officials in Brussels.
Finally, I would just add that I am not a co-author of Amendment No 35 as stated in the document with the amendments. On the contrary, I am very critical of the amendment. The name Figueiredo should be there instead of my own name. The Secretariat must have made a mistake, and I would ask for this to be corrected.
Mr President, I welcome the publication this year of the new European Union social policy agenda for the years 2000-2005. This received fresh impetus at the Lisbon European Council meeting of the European Union leaders earlier this year. Key priorities in this agenda include the following: an increased role will be given to the social partners in terms of drafting EU directives and regulations. Employee relations will be improved. There will be continued European Union support for local job creation programmes. New EU mechanisms for mediation, arbitration and conciliation will be drafted. A new EU charter for small businesses will be put in place. There will be improved coordination of policy programmes in the area of the information society. And there will be a modernising of telecommunications services and Internet-related activities.
From an Irish perspective I would like to say to the Members of the House that one of the reasons why there has been such strong economic progress in our country is the fact that we have had a system of social partnership in place since 1987. This has meant that the government has worked closely with the trade unions and employee groups on a whole range of economic and social activities in an effort to secure broad agreement in matters such as pay and conditions for employees in Ireland. This has certainly helped to reduce industrial unrest in our country and has contributed to increased inward investment programmes from abroad.
I would also welcome the commitment of this policy agenda to the modernisation of telecommunications services. The European Union must take advantage of the new and evolving technologies which are coming on stream at this time. I welcome the publication of the new framework programme of telecommunications regulations and directives which was published in July of this year by the Commission. Parliament is presently deliberating on seven different telecommunications regulations and is due to give an opinion on these matters before Christmas.
As regards e-commerce, it is fair to say that the United States of America had a head start on the European Union. However, the European Union is catching up fast and the implementation of a broad range of telecommunications directives and regulations would certainly assist in this process.
Finally, I would like to commend the Commissioner for consumer protection, Mr Byrne, for his efforts in trying to secure an agreement on how best to move forward on regulating a vast structure for e-commerce transactions now and for the future.
Mr President, for almost half a century European integration has been based on the economy. Indeed we spoke of a European Economic Community. The priority was given to setting up a common market, with the principle of the free movement of property, goods and capital, the establishment of rules governing competition between firms and state aid. Social policy served to mitigate the most damaging effects of economic policies. The provisions enshrined in the Treaty of Rome were confined to the principle of equal pay for men and women (Article 141) and the freedom of movement of workers.
The Commission communication and Mrs Van Lancker' s report have the merit of remedying this imbalance by acknowledging the interaction between social and economic policy and employment policy. Mrs Van Lancker' s report is an ambitious one. The rapporteur effectively asks the Commission to intensify the agenda, chiefly in the following areas: Employment, with the framing of a European pact for employment and social cohesion, as concerns lifelong training and the introduction of prior cross-border testing of social and fiscal legislation. Next, in the area of social dialogue, this intensification would be expressed by adopting a directive on employee information and consultation, and the European Works Council Directive, with a revision of the directives on redundancies. Finally, in the area of social protection, it would take the form of pursuing a strategy of convergence. It is a veritable catalogue of measures which is more a declaration of intent than a plan that could be implemented in the medium term.
In conclusion, the objective of giving new impetus to European social policy in the face of globalisation, enlargement and an ageing population is a laudable one. It demonstrates that economic competitiveness and social cohesion are not mutually exclusive. The method used, on the other hand, seems more debatable. Regarding the financing of NGOs and their participation in Community policies, there is still no legal basis in the Treaty, paragraph 13. Similarly, with the new social agenda, there is a desire to pass legislation at Community level, at the risk of harmonising to minimum standards and short-circuiting social relations within the Member States.
Before we continue with the agenda, there is something I would like to say. Due to the fact that we have wasted another 40 minutes today on a debate about the Rules of Procedure, we are now hopelessly behind schedule. I must therefore ask you to stick religiously to your speaking time, so as to ensure that the sitting now proceeds in an orderly manner. Can you please discuss within your respective groups whether it is constructive to have forty minutes of moaning and groaning at the beginning of every sitting, before getting down to business. The only people that suffer are you, who want to engage in political debate.
Mr President, if the rapporteur will allow me I will start by saying where I agree with her and - if the rapporteur will forgive me - that may not take long. Of course, colleagues and I share her ideals for a better standard of living for all the peoples of Europe, for a better quality of life and for promotion of social inclusion. Where I part company is on her proposals or - as Stephen Hughes said - her prescriptions to secure that end, because her proposals will lead us further away from those ideals rather than towards achievement.
Various speakers have talked about the Lisbon Summit today. That was hailed six months ago as a very important summit. Mention was made there of a new direction for Europe: moving away from the social regulation agenda of the 1980s towards enterprise, innovation, competition and employment. However, the report says something slightly different: whereas Lisbon calls for a reform of the social model, it calls for reinforcement; whereas Lisbon calls for liberation of enterprise and more flexibility, the report proposes four new or amended directives and a number of legislative initiatives.
The report sets out the standard Socialist solution throughout the ages of legislation, legislation, legislation. What we need to pursue our common goals is not more regulation, but less. We do not want more burdening of business, we want less. We do not want more unemployment, we want less.
The original Commission proposal was much better left unamended - congratulations Commissioner. I propose that we leave it unamended and we reject the report, otherwise we will give the clearest possible signal that Parliament is continuing to pursue the old agenda. Surely it is time to move on.
Mr President, the Commission has tabled a very ambitious proposal, and I should like to take this opportunity to thank the Commissioner for combining great understanding of national differences with considerable determination, without which this would never have been anything other than a pretty piece of paper. I should also like to thank the other Anna for the substantial work she has done on this matter, something we could not have done without.
The debate today and in the Committee shows that there are major political differences and major differences in ambition in this area, and I think it good that these differences should be clearly brought out. In this way, people have a clear choice when they vote at the next parliamentary election: a choice between those who want to see a social Europe and those who merely want the EU to regulate the internal market. A choice between right and left. Our fellow MEPs from the Group of the European Liberal, Democrat and Reform Party and, in particular, from the British Conservative Party, have re-tabled a series of amendments which would genuinely weaken the ambitions of this social action programme. Every time legislation is proposed, these Thatcher-inspired neo-liberals embark upon an ideological crusade.
Europe does not deserve dogmatism, however. What Europe needs is for us to assess pragmatically what regulatory tool will be the most effective in the practical situation. In some cases, we need the open coordination method. On other occasions, it is better for the two sides of industry to negotiate their way towards an agreement. We must not, however, be afraid to use legislation if this is what is required for us to achieve our objectives. I also want to raise another practical issue which this strategy has focused upon. This is the need to come up with a definite strategy for the working environment which would give us the opportunity to devise a coherent policy in this area. Within the area of the working environment, too, we must make a practical assessment of which tools are best for solving the various problems. Here, too, dogmatism is not the way forward but, rather, finding pragmatic solutions to real problems.
Mr President, ladies and gentlemen, I feel that the Lisbon Summit has presented us with a picture of a future Europe which cannot, which must not be purely an economic Europe, but which must be a genuine political entity. And in order to be a political entity, Europe must have a cultural and social, as well as economic structure. In my opinion, therefore, the proposal presented by the Commission on the social agenda is extremely positive. However, I do agree with almost all of Mrs Van Lancker' s report - and for this I am grateful to her - for I do not believe that when Mrs Van Lancker makes a specific reference to clear objectives, proposals for specific instruments and, in particular, precise deadlines, that she is reverting to the socialist logic of old, as somebody has suggested today. It is rather that she is simply reverting to a longstanding need, the need for cohesion in a situation which, from this point of view, is becoming increasingly difficult to regulate because it lacks any form of harmonisation. In discussing a Charter of Fundamental Rights and advocating a European Constitution we cannot shy away from certain issues: we have to insist that all the necessary measures must be taken, even if this means producing more accurate legislation. I do not believe that Mrs Van Lancker intends to create laws to regulate absolutely everything; I feel rather that she considers it necessary, when coordinating actions do not produce the desired results, when the citizens encounter inequalities between the States and when there is no social harmonisation, to bring about this harmonisation.
The issue of open coordination must therefore be tackled alongside a comprehensive action to develop social legal bases, for without them we will not be able to persuade the States to harmonise a social policy which upholds equality and equal opportunities.
Mr President, now that we have had a return to growth, it is crucial for the European Union to provide itself with the means to meet expectations in the social sector.
The Commission communication highlights a raft of ambitious objectives, such as full employment, equal opportunities, training, etc., but there are many contradictions between the European Union' s declared ambitions and its political decisions. Among other aspects, let me cite the concern for productivity, which generally involves wage moderation as a priority. I would therefore like to join my fellow Members in congratulating Anne Van Lancker on her report, which opens up new perspectives, with an approach which aims for greater precision and greater coherence.
Her report appreciably builds on the Commission' s proposals by suggesting the harmonisation of social regulations and the coordination of national social legislation. It calls for a genuine European agreement to be framed in favour of employment and social cohesion and proposes initiatives on the gradual reduction of working time prior to retirement, the introduction of a minimum wage and cross-border supervision in relation to social and fiscal law.
This is all a specific encouragement to go beyond laudable intentions and actually take practical action. Moreover, at a time when a great many employees of major European industrial groups face redundancy plans in the context of mergers and restructuring, I think it important for the report on the social agenda to take a stand in favour of taking social clauses into consideration in competition policy, in favour of directives to this end and in favour of a revision of the European Works Council Directive as well as the directive on redundancies. This, I feel, is part of the consistent approach which we are lacking.
I am pleased to see, furthermore, that Mrs Van Lancker has included a number of amendments tabled by my Group, particularly that on factoring in the social dimension of enlargement and incorporating the right to strike into Community legislation. Together with my Group, I have tabled some amendments criticising the Commission' s approach calling for the adoption of wage restraint. I advocate the reduction of working times without a concomitant reduction in salaries. Having said that, I support Anne Van Lancker' s report, which has the great merit of adopting an ambitious social policy backed up by specific objectives which go beyond the usual purely formal declarations.
Mr President, I would like to congratulate Mrs Van Lancker, who has supplemented the Commission's already excellent report with amendments tabled by myself. Naturally, I am very pleased about this: it is just a pity that the amendments which are most important in my opinion have not been included.
I listened with pleasure to Mrs Péry' s brief summary of the Council' s social policy, which I firmly support. I am very familiar with the project and support all the work carried out by Commissioner Anna Diamantopoulou to date. She will remember that I asked her, one day, whether her attitude to pensioners' issues was that of a fairy godmother or a wicked stepmother. Up until now, I feel I can say that she has been a fairy godmother: two weeks ago, she announced that the Commission had programmed a special undertaking to resolve the problems of pensioners by extending the directive on pension funds and via the proposal to regulate these European pension funds in such a way that they are used to benefit workers who have hitherto paid a large part of their salary to the State, to the different States, and who would have liked - and this is what I propose - their funds to be properly managed, just as, I am sure, Mrs Diamantopoulou manages the finances of her own family and as every bank, every British bank, in particular - and on this point I agree with Mr Bushill-Matthews - has done thus far.
Mr President, ladies and gentlemen, there are two people here today who deserve special congratulations, one being Anna Lancker, for her outstanding report, and the other being Anna Diamantopoulou, for her outstanding submission. It is an ambitious agenda, and I still have a clear recollection of the painfully slow progress that was made during the last legislative period in the sphere of social protection. The Council was not even prepared to discuss the matter at the time.
What is clearly new is that we have adopted an employment policy, based on the Lisbon Decisions, indeed an employment policy that should be of a qualitative nature. We do not want over-regulation - and I say this to the British delegate who spoke before - but the diversity of modern contracts of employment requires new forms of social protection, and not the rules of the nineteenth century. We also stand to gain a great deal from having a constructive and effective policy mix between economic and financial policy, and, not least, from developing the social economy and the services sector.
What is not so new, and the subject of repeated demands, is lifelong learning - which is something even the smallest Member States have done something about - as are the long overdue reforms to the European factory committee law, the legal protection of nursing and expectant mothers, and freedom of movement. I would like to raise a criticism in connection with the lack of initiatives produced in response to the new challenges we face in health and safety at work, employee participation and labour relations. Of course, I was delighted to see the French Presidency show such commitment to the issues of childcare, family and women' s policy. Perhaps it has something to do with the fact that all three people responsible - in the Commission, Parliament and the Council - are women. But what we need now, in tandem with this, are instruments that allow for the involvement of fathers. That would be a new departure. Besides, this agenda should send out a signal to the candidate countries, and I therefore wish it every success.
Mr President, Commissioner, Minister, ladies and gentlemen, the citizens of the European Union expect more than just vague commitments that are then forgotten and which are rarely converted into binding instruments or decisions that bring about a real improvement in the quality of their lives and of their work. In order to dispel any lack of confidence, this social agenda must enable objectives and policies that have been postponed for years to be put into practice. The Council must not leave various specific proposals that have been postponed year after year simply hanging in the air. I have in mind proposals on decisions that are crucial to improving the rights of working women who are pregnant or breastfeeding, and vital for improving workers' collective and individual rights, including the right to information, consultation and participation, specifically in the framework of the European Company Statute and of the European Works Council. This is necessary from the point of view of guaranteeing workers' rights and preventing redundancies as a result of successive mergers and relocations by multinationals in various European countries.
As the rapporteur, Mrs Van Lancker, emphasises, although social dialogue is important, it must produce tangible results. Otherwise, the Commission will have to propose legislative instruments and the Council will have to approve the measures needed, specifically by amending macroeconomic policies and the Stability Pact, in order to give credibility to our fight against poverty and social exclusion and to our efforts to defend good quality jobs with respectable salaries and to advocate reforms that give employees dignity.
Mr President, I think that the social policy agenda is positive for everyone. I think that harmonising the social policies of the different Member States cannot do anything other than benefit all Europeans. It will be particularly beneficial in all aspects relating to employment, which, since the Lisbon Summit, we know is a priority for the whole of the European Union.
I would like to particularly stress the benefit which, in terms of employment, can be obtained by women through giving them improved access to employment with guarantees in terms of working time and salary.
I think that there is also a great advantage, if we succeed in getting the directive applied, modified and updated, with regard to maternity leave: for women to receive help during maternity and for maternity to be protected when women have to continue working during that period.
I also think that it will be very positive in terms of helping women to reconcile family and working life. It is going to enable women to continue in their jobs without neglecting their family obligations.
Neither can we forget what the e-Europe initiative means for new jobs, new technologies and the information society, where I think women have an important role to play. These are new jobs where people can work from home with regulations that help to reconcile working life with family life.
All these coordinated social policy actions will also help to combat poverty and social exclusion. I think that we should all welcome the arrival of this social policy agenda.
Mr President, I too would like to congratulate the rapporteur, the Commissioner and Mrs Péry on this presentation of the social agenda. I consider the social policy agenda to be an extremely important political document which identifies instruments, sectors of intervention and timeframes and guarantees positive, dynamic interaction between economic, social and employment policies. These instruments are intended to adapt the European social model in line with the changing reality. I fully support Mrs Van Lancker's report and I would like, in particular, to stress a point which has, moreover, already been raised by both the rapporteur and Mrs Péry in their speeches, and that is the need for all the instruments to be genuinely implemented at European level, and therefore for application of the open coordination method to go hand in hand with reinforcement of the legal dimension. This is what happens in many countries.
In conclusion, I would like to give an example: last week, the Italian Parliament adopted a new law on welfare which was proposed by a Minister - a woman, like the three representatives of the three institutions. This is tantamount to a revolution, for the old law on welfare had been in force for over 100 years.
Mr President, the Commission draft on the socio-political agenda contains many positive concepts such as full employment, quality of work, social quality and modernisation of social protection. But it lacks substance to some extent. Mrs Van Lancker' s outstanding report makes good the deficiencies of the Commission draft as regards content. We support a pact for employment and social cohesion, a European action plan for employment with a view to boosting the social economy and local employment initiatives, social regulations for new forms of working such as tele-working and new forms of self-employment, the minimum wage, and guaranteed income. The European Union has already stood idly by for far too long, watching poverty and social exclusion take hold in the Member States. Indeed Mrs Van Lancker' s proposals for improving the information available to, and participation of, female employees, and for social clauses in public contracts, mergers and international agreements, are long overdue. We object to the fact that the Commission and the Council are unwilling to make additional resources available for the social agenda. Social quality cannot be achieved free and gratis.
It sometimes seems to me that the concept of modernisation is often tantamount to the undermining of social protection. Extending people' s working lives is not modernisation, no more so is funding pensions by freezing or lowering the statutory pensions level, and advising people to take up investment opportunities on the financial markets. We need modern, European social harmonisation, not deregulation.
Mr President, I have one minute and three points to make. Firstly, I should like to thank Mrs van Lancker on the work she has done in producing this excellent report.
As for my second point, I wish to restate my Group' s fundamental convictions. The working areas opened up in the social agenda must be given a coherent, and certainly conciliatory, legal framework: The policy of convergence and the policies of coordination which have been initiated, and also supported by legislative measures, when necessary, which in turn should be reinforced by genuinely stringent monitoring methods.
As for my third point, there are some rights that have simply been glossed over from the viewpoint of a social Europe: the right to a minimum income, the information and consultation of employees, the European collective agreement. These are points which, we know, are contested by the conservatives in Europe, but to which we, in our Group, attach great importance. Minister, Commissioner, we must continue to adopt an ambitious approach on these issues.
I hope, Minister, that in Nice the French Presidency will succeed in pushing through an ambitious social agenda, since embarking on the construction of a social Europe is still the great hope of all our fellow citizens.
Mr President, I should like to extend my special thanks both to the rapporteur, Mrs Van Lancker, and the French Presidency for the excellent cooperation which we have enjoyed to date. I shall try very briefly to pinpoint a few political aspects of the four areas touched on in greater or lesser detail by all the speakers, i.e. the new political approach in the social agenda, secondly the content, thirdly the means and fourthly the procedures.
As far as the political approach is concerned, we need, I think, to highlight two new elements. The first is that, since Lisbon, the new approach to social policy is to deal with it not as a product or by-product of economic policy, but as a policy in its own right which needs to be exercised in tandem with economic policy and the employment strategy. In other words, this is the only way for us to deal with Europe' s objectives of competitiveness, given our constant concern for enterprises and the economy, and social cohesion, given our constant concern for our citizens and their welfare. The second element in the new approach is quality. Quality as a new political concept to deal with working conditions, employment relations and the services of the social state. These two political approaches underpin the entire content.
What are the basic strands which make up the content? There are three. A set of projects and proposals on employment. I think that what we are endeavouring to achieve through the employment strategy, by strengthening and enriching it as we progress - because the entire social agenda is a process of dynamic change - is to support competitiveness and entrepreneurship in the European Union and flexibility on the job market, alongside security, mobility and new working models, and to support and analyse new social partnership models and the impact of competitiveness and major restructuring on employment and the social state.
The second strand to the social agenda is a set of projects on social policy. Here I would like to refer to the proposal for combating poverty and exclusion, the new work which we have started on pensions and social protection, policies for people with special needs and, more importantly, I would like to pinpoint a particular political aspect, i.e. the need for a new approach to social policy. We must not simply calculate the cost of social policy, which is often seen from several political angles as an obstacle to economic development; we must calculate the cost of not implementing social policy. I think that this analysis will give us new, interesting results and approaches.
The third strand in the content is enlargement. To be brief, social policy, the new social standards and harmonisation of the social legislation of candidate countries with the Member States are one of the most important features of the enlargement procedure and we must not lose sight of that.
This brings me to the third area which has engaged our attention today and throughout our cooperation: the means. I think that the discussion on deregulation and legislation, i.e. do we or do we not need legislation, is old hat. Clearly we have a fairly complete legislative system in Europe, but changes on the job market, changes in the economy, changes in the environment due to globalisation and the information society are throwing up new requirements. When we need to deal with these new requirements with legislation, we shall not, of course, have any hesitation in doing so. If we can deal with them in other ways and with other methods, we shall do so.
The proposal for a scoreboard, for a specific method for monitoring the social agenda, is a huge challenge. The problem is that, because of the legal basis which it has in the Treaty, the social agenda does not constitute a set of laws, a set of directives with specific steps for the Member States. It is still hard for us to define European objectives which are equally valid for all the Member States because the situation on the ground varies. We therefore believe that, in the first instance, common European indicators, a project which is now nearing completion, and national objectives, i.e. the need for each country to have its own scoreboard and carry out monitoring, are a step along the road to providing us with specific results.
Finally, as far as procedures are concerned, I really must congratulate Parliament on its initiative in starting a dialogue with the civil society and the important contribution which this dialogue made to the agenda, as well as highlight the discussions which took place with Parliament, with the Member States and with the social partners at European and national level; this is how we were able to combine national idiosyncrasies and ensure, above all, that the Agenda is not merely ambitious but flexible and efficient. And one last comment: the question of sexual equality runs right through the social agenda as regards both the political approach and the content and means.
Thank you, Commissioner, for your interesting speech.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
Community framework strategy on gender equality (2001-2005)
The next item is the report (A5-0294/2000) tabled by Mrs Eriksson, on behalf of the Committee on Women' s Rights and Equal Opportunities, on the proposal for a Council Decision on the Programme relating to the Community framework strategy on gender equality (2001-2005) [COM(2000) 335 - C5-0386/2000 - 2000/0143 (CNS)].
Mr President, Commissioner, Minister, ladies and gentlemen, I am very pleased to see you all here. The Commission' s communication affirms that democracy is a fundamental value of the EU Member States, the EEA States and the candidate countries, as well as a key part of external relations and development cooperation in the Union. It also affirms that real democracy requires all citizens, women and men alike, to participate and be represented equally in the economy, decision making and social, cultural and civil life.
There are major deficiencies in all these areas. The Commission therefore proposes to tackle the problem with a combination of measures. In tandem with integrating equality perspectives into all policy areas - what is normally called gender mainstreaming - specific measures for women will be implemented. I fully endorse that strategy and approach and consider that it is not an exaggeration to say that no efforts to promote gender equality are of lasting value unless women' s rights are strengthened at the same time.
This work has gone quite quickly despite the fact that it took a little time at the beginning. The Committee has submitted 49 amendments. At the beginning we had 126, which indicates that we are incredibly committed. I am very pleased about this. We believe, for example, that it is very important for the Commission to guarantee maximum openness around this programme so that all interested parties can keep abreast of proceedings throughout the implementation phase. It is also incredibly important, not to say fundamental, that the various Community actions, the framework strategy and the Member States' measures complement, and do not counteract, each other. This is, of course, also the Commission' s and the Council' s express ambition. The Commission has now identified five focus areas of strategic importance. I have no objections in this respect, nor has the Committee.
We have come up with a new shock proposal, which is really a reiteration of what was stated in our opinion on the budget. We believe that 40 per cent of the Structural Funds should be earmarked to focus on women' s conditions and needs.
The Commission' s proposed measures should be expanded to include reviews of individual access to medical and health care and to social security and pensions, an analysis of shortcomings in the organisation of work and perhaps also a study of the significance of a general reduction in working hours. What we have just recently discussed here in this Chamber are, of course, the social issues, and I wish once again to emphasise the repeated observation that over 50 million EU citizens are, in fact, classified as poor and that a large majority of those are women. This is, of course, something which needs not only to be observed but also to be combated, and with the help of vigorous measures.
We have had a lot of detailed discussion of various assessment procedures. I shall not go into any more detail here. Rather, I just wanted to mention it. We have touched upon the idea that the plan must be to increase accessibility and also scope for active participation for non-governmental organisations. Discussions have been held as to how the candidate countries can be incorporated in the programme in a natural way. We have also discussed what we must do in order not only to give a mention to women in the developing countries but also to be able to do something practical in this area.
During the final phase of the journey, I have been in very close contact with people in both the Commission and the Council. We naturally want to include the strategy in the Council decision, too. What we mean in the Committee by strategy is, of course, not the Commission' s opening gambit, but that strategy beginning as from paragraph 2 ( 'The Strategy' ). I am saying this so that no mysterious or technical procedures cause this to be misunderstood, for no less than seven different amendments in the same spirit have been tabled. In other words, the Council too must adopt the Commission' s strategy. It is therefore important that non-governmental organisations should obtain influence in the course of implementation. One amendment is to the effect that it should be possible to hold an annual debate here in Parliament, together with the Commission. This perhaps affects only the Commission and Parliament, but I am very grateful indeed for the fact that you, Mrs Diamantopoulou and you, Mrs Péry are here, and I am very much looking forward to hearing your points of view on all the amendments.
Commissioner, we waited with a great deal of anticipation for the Commission' s communication on the strategy which it intends to apply to gender equality over the next five years. Unfortunately, the time available to us in committee did not give us a chance to process either the communication or Mrs Eriksson' s report although, having said that, we did make every possible effort to respond to the objectives set by the European Commission.
We do, of course, agree with the Commission' s justification of the need to integrate the question of equality into all aspects of European policy as well as adopting special measures. We also trust - and here we agree with the rapporteur - that the Commission will present a detailed budget for the programme, especially as regards the allocation of funds between the five high-priority areas. At the same time, we must stress the need for complementarity between the measures and main lines of approach in the areas of economic life, equal participation and representation, social rights, the civil society and the roles and stereotypes of the two sexes.
We trust that the programme will be open to all of society, that knowledge of it will spread far and wide, especially in women' s organisations, that it will provide an opportunity for dialogue and for raising awareness in all the decision-making centres in all the Member States and that numerous agencies will have the chance to make good use of it. Women will then feel close to Europe and Europe will benefit from the interesting and innovative ideas which will be formulated as a result of their connections with this programme. We think it is extremely important to promote a positive image of women and visibility of their work and importance. We think that these projects will help women gain self-confidence in their role. Finally, we trust, as was said during the previous plenary when we debated older parliamentary reports, that we will have an evaluation procedure of substance and consistency.
Mr President, Commissioner, we have had the fourth framework programme, and today we are discussing the fifth. The present reports by the Commission and Parliament show that despite the fact that there have been a number of successes over the past few years, the list of unfinished or unsatisfactory points is too long. Therefore it is still our goal for the next five years to consolidate the position of women in the policies of all Member States, both in terms of quality and content.
We need measures to be given substance, we require strategic goals and the implementation of policies such as equal opportunities in the economic and social spheres, social rights for women, taking into account their personal situations, and the need for childcare. Other points to be considered include the fact that women might want to take up a career later in life, or resume a career etc., gender roles, stereotypes, and the need for equal participation and representation. As far as the strategic goals are concerned, for example, in the sphere of 'women in working life' , economic and employment policy issues cannot be dealt with separately from issues of social responsibility, social security, and a fair distribution of caring responsibilities. Problems to do with access to social security must be looked at on a case-by-case basis to this end.
Furthermore, the Community must do more in the way of assessing the need for additional initiatives, including, where necessary, implementing legislation and equal opportunities, and fighting discrimination. The European Parliament, the national parliaments and networks must therefore become more closely involved. Financial resources are indispensable, as is always the case when goals are to be achieved and there is a great deal of catching up to do. This programme is therefore conditional on funds totalling EUR 50 million being made available for the period from 2001 to 2005. This means that we must step up our efforts to achieve a women' s policy that crosses the institutional and political divide, and to enable the equal opportunities strategies called for to be implemented more effectively. We must invest our energies in the realisation and implementation of the planned programmes, and this must go hand in hand with well-timed evaluations and coordination with other programmes. We expect to receive an annual report from the President of the Commission, within the context of an annual debate in the European Parliament. It is also necessary to establish a Council of Ministers both in order to deal with the content of the work, and with a view to winning recognition for women' s policy. Making women' s policy an adjunct to other political themes does not do the matter justice.
Women' s policy must also be a criteria used to assess whether the candidate countries are ready for accession. The European Parliament could lead the way here by setting a better example. I hope that the sixth framework programme will not need to be as comprehensive as the present one. For this to be the case, women' s policy will have to be taken more seriously over the next five years and not just included in all political, economic and social programmes, but actually implemented. Women' s policy is not - as happens so often - to be incorporated into programmes for minorities. At 52%, women are not a minority group!
I would like to congratulate Mrs Eriksson on an excellent report and the Commission on an excellent strategy for gender equality. It encompasses all those areas where action is needed and, if successfully coordinated, could make a real difference to women in all aspects of their everyday lives. This could work if the framework strategy were an integral part of the programme, as an annex to it. This would ensure the implementation of the programme and I therefore support the comments made by the rapporteur earlier on.
There has not been a shortage of good ideas or good plans to achieve equality in the past but their implementation has often failed. This time the Commission is putting forward a new approach. It is very welcome but it is only valuable if it can actually be made to work. That means also reaching women in their own communities. The involvement of local and regional authorities in this process is invaluable. They are the largest employers across the Member States and the central providers of education, training and economic development and, as such, they are key players in achieving equality. I hope due regard will be paid to them in the final programme.
Mr President, ladies and gentlemen, no one is disputing that we should strive for greater equity between men and women. For too long, women' s role has been despised. In this respect, the Napoleonic Code, which was framed in France at the beginning of the 19th century and exported to every corner of Europe, must shoulder a large share of the blame. Women must once again be given a place that is in keeping with the vital importance of their vocation, and I am not entirely sure that Mrs Eriksson' s report makes any contribution towards this.
All the same, the texts before us are not entirely lacking in quality. So, Amendment No 2, presented by my own committee, grants single fathers the same rights as single mothers. Equality and fair treatment must work both ways, that is the ideal. I am delighted, moreover, that improvements in childcare facilities are planned in order to better support the reconciliation of professional and family life.
This report does, however, give some cause for concern. Amendment No 18, for example, which seeks to support action by candidate countries to combat discrimination must not afford any opportunity to foist on them social choices alien to their culture. In this respect, in New York, very distinct differences between the European Union and Poland emerged. By failing to respect Poland' s social choices, the European Union would be taking a very peculiar, and very disturbing, view of pluralism. Furthermore, Amendment No 19 on establishing an audit of equal opportunities within the public budget is extremely debatable. Indeed, the way the concept of discrimination has been manipulated makes it, in many respects, an empty formula used by a whole collection of sorcerer' s apprentices in order to achieve their ideological ends.
It is high time we broke with an ideological vision of woman' s place in society. In this area, as in many others, it is essential for public authorities to exercise true pluralism in selecting their associates. It is not right for a handful of women, expert in making claims of society and living on intravenous injections of public monies, to monopolise the role of speaking on behalf of women.
In this respect, I cannot but endorse the decision by the Committee on Budgets to break the monopoly held for so long by the European Women' s Lobby. I should like to see this House confirming this bold change of course. A decision of this type would be like a breath of fresh air to the strange alliances which too closely bind a number of pressure groups to the European Commission and to some political groups in this House. The women' s movement can only be strengthened by such a decision. I could go even further, and say it would be ennobled by such a decision. This is something my Group will take into consideration in its final vote.
(Applause from the UEN Group)
Mr President, we are aware of the progress that has been made in recent years with regard to the situation of women, particularly the legislative progress, but there are still situations of real inequality in everyday life. The low level of representation of women in political and economic spheres and gender-related violence are two clear signs that structural discrimination against women is continuing.
This programme will undoubtedly help to ensure that the concerns, needs and aspirations of women are taken into account in all policies. The current situation requires that positive action measures in favour of women be implemented. The objectives that the programme sets out in five specific areas will help to ensure that all the action taken will be associated with at least one of those areas. Participation in economic life, which women should enjoy under equal conditions to men, employment, which is the basis for all equality and integration, and achieving the 60% target proposed at the Lisbon Summit, would also solve other problems.
The inclusion of this objective in all Community programmes, within the framework of the Structural Funds, should be effected in accordance with Community legislation. Equality in participation and representation, balance in the decision-making process, greater participation in political life, whatever the process adopted, in order to achieve an increase in the participation of women, until we reach the 40% figure proposed by the Commission.
Equal access and full enjoyment of social rights for women and men, which would mean ensuring that the legislation is applied in the social sphere in terms of maternity leave, maternity protection, working time, employment contracts, etc.
Equality between women and men in civil life, allowing women to fully enjoy human rights and fundamental freedoms. We especially need to guard against and eradicate trafficking in women and domestic violence.
We need to encourage a change in the roles and stereotypes associated with gender, which will also help to solve some of the other problems above. In relation to this objective we will support the organisation of awareness campaigns and a European Equality Week in cooperation with the Member States, as the Commission proposes.
We think that it is very useful to create a web site, not only due to the increasing use of computerised media, but because this will help women to familiarise themselves more and more with this new world from which they must not be excluded.
Something that we think is of particular importance is the evaluation of the programme ...
(The President cut the speaker off)
Mr President, ladies and gentlemen, I believe we are now discussing Commissioner Diamantopoulou' s second tour de force. With the framework strategy and the new action programme in place, the Committee on Women' s Rights and Equal Opportunities - working under intense time pressure, and restricted to only a few official languages - has now, with a great deal of good will, introduced 60 proposed amendments. I hope that the President-in-Office of the Council, Nicole Péry, will be able to get through the programme in the Council in November. I hope there will be no repeat of the fourth action programme, when the erstwhile Federal Government under Helmut Kohl halved the budget, no less.
Time is pressing. Women are still not adequately represented in politics and in economic decision-making processes. According to EUROSTAT, approximately 77% of the recipients of low wages are women. Depending on the country and sector, women earn up to 30% less than their male counterparts. The framework strategy must be brought to bear in this regard as well. All the equal opportunities initiatives should be coordinated under one roof and translated into the five, specific, strategic goals. Other speakers have made the same point.
That would be the logical way to implement the gender mainstreaming concept. I am expecting the male protagonists to at last get down to work and do their bit to counter inherited notions of gender roles and stereotypes.
We also want to see the leading politicians on our side, and call upon President Prodi, the Council, and the Ministers, to take full account of the gender aspect, for example in the context of the European Union' s foreign relations, and particularly where the enlargement process is concerned.
More emphasis should be placed on establishing links between women' s organisations, which is something I called for back when I was rapporteur for the interim report on the fourth action programme. Our parliamentary committee plans to stage a conference on this specialist policy area, together with the parliamentary committees of our Member States and of the candidate countries, in November in Berlin. I am hoping that this will provide the necessary political impetus for the implementation of the programme and framework strategy. This is where Europe will again lead the way in the fight for women' s rights in Europe.
Mr President, following the first four action programmes for equality between women and men, it was a good move on the part of the Commission to innovate by proposing a Community framework strategy for equality and a programme to implement this strategy and make real progress towards equality. There is great need of this, even though a quarter of a century has passed since the first Community directive on the equal treatment of men and women with regard to pay.
I find the Commission' s new approach to be a very positive one, and the proposal for a decision for the 2001-2005 programme to have been well considered. Unfortunately, the report by the Committee on Women' s Rights and Equal Opportunities is no improvement on the text put forward by the Commission. It overeggs the pudding, and includes unconsidered and indigestible proposals, worded in such a way as to make a first-year law student' s hair stand on end.
In committee, I had tabled a raft of amendments intended to do away with the worst of the incongruities, particularly those that demonstrated an outlandish mish-mash of strategy and programmes. The Commission has produced an excellent text. It is a very serious mistake, in politics, to mix strategy up with tactics or with programmes.
As is so often the case in reports by the Committee on Women' s Rights and Equal Opportunities, we have here a report including the ideological claims of the left wing coalition, the gauche plurielle, in this Parliament, like the claim that measures eligible for programme funding in a transnational context should include the analysis and assessment of, I quote, "the significance of a general reduction in working hours" . Do we really need to waste any of the paltry EUR 53.45 million in appropriations to cover five years on such an analysis? I think not. I am also of the opinion that the appropriations for the European Women' s Lobby, budget line A 3037, should not be included in the appropriations committed for the programme and I hope that the Commissioner will favour the amendments that I and the other members of my Group have tabled, above the rapporteur' s own far-fetched amendments.
Mr President, I think it would be a great shame if Nicole Péry were not also to seize the opportunity to state her opinion now that she is here, so that we might hear her points of view, too.
Mrs Eriksson, Mrs Péry has not asked to speak and I cannot force her to. I cannot order the President-in-Office of the Council to take the floor. In any case, I feel that we should thank her for following the debate, especially since she was not scheduled to be present during this discussion as well. However, I see that she is preparing to leave now.
Mr President, I should like to thank and congratulate Mrs Eriksson, who has endeavoured in the short time available to respond to the need for us to accept the programme as quickly as possible, so that we can avoid a vacuum between the fourth and fifth programmes and can start implementing the fifth programme in January.
This programme is an important document for the Committee on Women' s Rights, which is why it provoked a great deal of interest and, of course, it forms part of the more overall strategy which was discussed with the Committee on Women' s Rights, the Committee on Social Affairs and the Council. It is the familiar 5-pronged strategy of participation of women in economic life, at the decision-making centres, in social policy, in civil society and in human rights, together with the new model of gender equality for the mass media and education.
Our cooperation with the committee was excellent, which is why we can accept a large number of amendments, either to the letter or in spirit. Specifically, we accept Amendments Nos 2, 4, 5, 13, 15, 16, 17, 18, 23, 28, 32, 43, 46, 48, 49, 51, 55, 56 and 59. We are also able to accept parts of Amendments Nos 3, 7, 8, 11, 14, 15, 20, 27, 35, 37, 45, 50, 53, 57 and 58. I think that the large number of amendments accepted is illustrative of the meeting of minds between the Commission and the Committee on Women' s Rights.
I should like to make two comments on the amendments which we are unable to accept, mainly for technical and legal reasons rather than because of a difference of approach. First, as far as the strategy is concerned. It is not possible for the entire strategy to form part of the Council decision, but I agree that some amendments could be made to the wording of the articles in order to make it perfectly clear that this strategy has been taken into account and forms the basis on which the programme will be implemented. Secondly, as far as the specific percentage to be earmarked from the Structural Funds is concerned. I should remind you that a regulation was voted through last year which clearly sets out how items are allocated and we cannot use a programme to change the regulation which already exists.
I must stress that we absolutely agree on the need to focus on complementarity between current actions and programmes and, of course, on the important role which non-governmental organisations must play in designing and implementing these programmes. And I should like to stress, in the light of certain comments, that the women' s lobby really does play an important coordinating role at European level and that there are no protests or complaints in the Commission about exempting certain organisations; on the contrary, European organisations as a whole are able to take part in all the programmes, such as this programme, EQUAL, the programme to combat discrimination, the programme to combat exclusion, DAPHNE or STOP. Major European women' s organisations therefore clearly have access to all the programmes.
I really do believe that the strategy behind this programme, the main objective of which is to implement mainstreaming in all policies, is a huge challenge for all of us, both at Commission level, with the cooperation between the individual committees which we need in order to obtain a final result, and at national level, with the need for horizontal action in every ministry so that the women' s policy becomes a horizontal policy.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
Competition policy
The next item is the joint debate on the two reports tabled on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy:
(A5-0290/2000) tabled by Mrs Riis-Jørgensen, on the XXIXth report on competition policy - 1999 [SEC(2000) 720 - C5-0302/2000 - 2000/2153 (COS)];
(A5-0281/2000) tabled by Mr Evans, on the Commission's eighth survey on State aid in the European Union [COM(2000) 205 - C5-0430/2000 - 2000/2211(COS)].
Mr President, I very much welcome the Commission' s report. It is a splendid piece of work that Commissioner Monti and his staff carried out last year. In my report on the twenty-ninth report on the Commission' s competition policy, I expended particular energy on the problems concerning mergers and the repayment of State aid. I did this for a number of reasons. Firstly because, in the course of last year, I was approached on a number of occasions by companies which have felt a certain degree of powerlessness in connection with rulings on mergers, especially in relation to those cases in which they have needed to appeal to the Court of First Instance against the Commission' s ruling. With regard to State aid, moreover, problems apparently still exist with ensuring that unlawfully paid State aid is paid back to the national exchequers.
Let us begin, however, with mergers. One consequence of EMU is, of course, that we see more and more mergers. I also think the time is ripe for re-assessing whether the procedures and sets of rules we have at present are as good as they could be. The world is not, of course, always so easy for those who have to follow the rules and procedures we are involved in devising. I think it is necessary for clear rules to be devised for what is called the relevant market. It is important to distinguish between what may be called the peripheral areas of Europe and what may be called the heart of Europe. It is especially important to put this distinction in place before enlargement, for it can be difficult for the smaller countries in the peripheral areas when companies wish to merge, because the latter quickly become large players in their own market. It is not especially appropriate that larger companies in small countries should be prevented from merging for, in that way, their opportunities to compete globally are reduced.
I should therefore like to remind you that we do, of course, have existing rules to take care of those circumstances in which companies exploit their important and possibly dominant market positions. We therefore need not perhaps be so afraid of mergers. After all, it is not a crime for companies to merge. Another thing I feel very strongly about is the need to arrange for mergers to go through more quickly. I am thinking here, in particular, of those circumstances in which a company wishes to appeal against the Commission' s ruling. Quite simply, a period of between 25 and 35 months is too long in our global village for getting a case through the courts, and what is very time consuming is having the documents of the case translated. That is not good enough. We owe it to our companies to offer them the best conditions so that they are able to plan their production and, especially, their future.
On the subject of mergers, I have two questions for you, Commissioner Monti. Would it be possible to consider different possible solutions for separating the Commission' s functions of judge and prosecutor? For example, could there be a panel of independent experts during the second hearing so that it is not exclusively people from the Commission who assess individual merger cases? I also have another idea, even if it is perhaps a touch outside your sphere of authority. Might not a committee of experts or an expert tribunal, specialising in companies, be set up in the department of first instance at the court in Luxembourg? In Denmark, for example, we have a special maritime and commercial court dealing exclusively with issues relating to companies. I would also take the opportunity of asking the Commissioner to explain why one of the most trusted merger specialists has left the Commission.
The other subject I raised in my report is that of State aid and the repayment of State aid which has been awarded unlawfully. I make no secret of the fact that I feel very strongly about tightening up on the repayment of State aid which has been awarded unlawfully, especially since this is another area it is important to sort out before enlargement. It is good that State aid to shipyards in Europe should be phased out as per 1 January 2001, even if it is extremely problematic that our shipyards should continue to have to compete with the South Korean treasury. In the light of the latest development, I can appreciate why the Commission has, with good reason, adopted a harder line on South Korea. I am wondering, therefore, if you could report on the very latest developments, Commissioner, even though I am well aware that you only have limited time available.
I also want to take the opportunity to ask Commissioner Monti if and when a public, efficient and properly functioning register of State aid may be expected to be put in place and, in the same vein, when the long-promised scoreboard is to become a reality. Finally, I want to emphasise that, for me as a liberal, it is crucially important that companies can be sure of being dealt with properly and efficiently in all areas, so that there are no hitches where companies' future legal certainty is concerned. I should also like to thank my fellow MEPs in Committee for the splendid way in which they have cooperated in connection with my report.
Mr President, I should like to thank Mrs Riis-Jørgensen for her contribution and for her cooperation in relation to these two reports. They have been taken in joint debate because common issues apply. I endorse much of the agenda that has been set by Mrs Riis-Jørgensen.
I should like to begin somewhat unusually by congratulating the Commission on a document it published back in June 1999 - the Community rules on state aid, what I might call the "idiot's guide" to the operation of the state aid scheme. It is helpful in that it sets out the Treaty provisions, the definitions of state aid and also the exemptions from the ban on state aid. In the course of preparing my report, I have had to struggle with that particular conundrum. There are those in this House who will wish to emphasise the exemptions; however, I wish to make it clear that for the most part the operation of state aid works against free competition within a single market.
The single market is essential in terms of promoting the interests of consumers. They must have a wide variety of high-quality, competitively priced goods and that, ultimately, is the reason for pushing forward with the single market and, along with it, free competition, because it is to the benefit of all our citizens.
Turning now to the eighth survey: although there has been a reduction in the overall level of state aid during the period concerned, this can in fact be attributed to a minority of Member States and, taken overall, ten Member States have seen levels of state aid increase. I know that is a matter of concern to the Commissioner and it is certainly a concern I share. I therefore welcome the indications we have received from the Commissioner that he anticipates that by July of next year we will be seeing progress in relation to the delivery of a state aid scoreboard and register. That is important in terms of the need for transparency. I would ask him how he sees the debate on enlargement in view of the fact that, on the one hand, we must ensure that we have a common regime across all states within the European Union and, on the other hand, it must be the case that some of the candidate countries have particular difficulties in adjusting to new open market conditions.
I would also make the point to Commissioner Monti that it is important that in the next survey we see a rather larger section on the financial services sector. I should like to congratulate him on a speech he made in Barcelona in September - and I am very grateful to his staff for sending a copy of the speech to me - devoted as it was to his view on the synergy between state aid control and the financial services sector.
But in due course we must see rather more of that in the state aid report itself. I also would wish to see changes in the way that the state aid report is put together in order to ensure it is able to take account of future developments. For instance, during the period of time of this report, no state aid was given to the coal sector in the UK and yet we all know that significant aid is currently being proposed by the UK Government.
I should like to say in that context that I am very strongly of the view, as is the steel industry in very many parts of the European Union, that the steel aid code, which it is not planned to extend beyond 2002, needs to remain in place in order that all businesses are aware, in the current difficult circumstances for the steel industry, that a strict regime will be applied within the European Union, which is not discriminatory as between one country and another.
I take this opportunity to ask the Commissioner for some information regarding two cases within the United Kingdom where the Commission has currently instituted action - if indeed it is the case that action has been instituted. There are the cases of the universal bank proposed by the UK Government to assist post offices in the UK and also the venture capital schemes in the regions of the United Kingdom. I understand he has asked for information concerning this.
It is quite clear that throughout the report itself much attention has been directed not just to the past but also to Commissioner Monti' s proposals for future reform of competition policy. That is an issue which will be coming before Parliament in due course. Commissioner Monti will be very well aware of the concerns that are shared by many people who support his proposals for reform but feel that there need to be answers in relation to issues like jurisdiction shopping, legal certainty, the role of national courts, dialogue between the national competition authorities and the Commission itself, as also issues of staffing within the Commission. Those are matters that we will consider in debates in due course and for which - I am delighted to inform the Commission - I have been appointed Parliament' s rapporteur.
Mr President, ladies and gentlemen, in view of the lavish amount of speaking time we permit ourselves for debates of this kind, I want to dispense with the preliminaries and address Commissioner Monti directly.
Commissioner, you know that for some time now, there has been a substantial consensus in this House on competition issues. This means that the entire House supports the Commission in matters of competition policy. With the passage of time though, I have begun to wonder whether the Commission is not, in fact, gradually losing its sense of perspective where individual decisions are concerned, or whether it even wants to prejudge fundamental decisions in entirely different political fields under the mantle of competition. I will cite one of several examples, and it is one that is currently the subject of intense debate in other regions besides my own. It concerns the subsidisation decision or non-subsidisation decision in relation to the coal industry.
I will take the precaution, Commissioner - in case you should want to point out that this in fact falls within Commissioner Palacio' s remit - of saying that I am addressing the Commission as a whole. I would also draw your attention to the fact that the coal issue is raised both in the competition report and in the subsidy report that we are discussing today. I expect the Commission to uphold its agreements. I do not expect it to abuse judgements from the Court of Justice in order to withdraw from these agreements. I will reiterate what I have already said repeatedly in debates of this kind: competition is not an end in itself. When a decision is to be taken in matters of competition policy, account must be taken of the social, structural and industrial implications, and if this is not done then competition policy will degenerate to the level of pure ideology. If the aspects I mentioned are taken into consideration, and one considers the net product chain of the state-of-the-art technology, then the subsidy licences that have fallen due for coal mining must be granted without delay.
This does not just apply to the sphere of energy policy; it applies right across the board. Competition is important but it is not the be-all and end-all.
To sum up, what we need is to strike a balance between competition rules and acting for the public good. This must be the guiding principle in all areas. Commissioner, I want to take up what I said at the beginning. The support is still there. But if you carry on in this vein, you risk losing the support of not insignificant sections of the House. I dare say that is unlikely to help matters overall.
Mr President, I am going to talk about Mrs Riis-Jørgensen' s report. I want to begin by congratulating her on a very good report.
One of the absolutely basic principles of EU cooperation is that competition between different companies, products, countries and regions should work well and be fair and correct, as well as be for the benefit of consumers. Allow me to begin with something said by Adam Smith, the father of economic liberalism, in 1776, to the effect that people in the same industry seldom meet for pleasure or diversion without their conversations' ending with a conspiracy against the general public or some device for raising prices. Certainly, a good deal has happened in the last 200 years or so, but we have the same aspirations today. If the internal market is to operate, we must have active institutions which look after issues of competition. Commissioner Monti is to be congratulated in this respect.
Paragraph 16 of Mrs Riis-Jørgensen' s report talks of increased legal certainty where applications for mergers are concerned, together with more effective and shorter timeframes within which to appeal before courts. This applies particularly in view of the fact that, in dealing with mergers, the Commission has something of a double role. The Commission both supervises and applies the rules of competition. This double role makes special demands in terms of openness, control and predictability.
The second paragraph I want to mention is paragraph 18. It is of general relevance, but its point of departure is the planned merger between motor manufacturers Volvo and Scania. As is well known, the Commission opposed this merger, which in turn led to an extensive debate about how the rules of competition operate and how market shares are to be calculated and assessed. A clearer definition and further discussion are needed in this area. As long as the internal market is not complete, it is mainly large companies in small Member States which can lose out in competitiveness to companies elsewhere in the world. How are large companies with large home markets to be able to merge and compete in a global market if the EU' s rules make this impossible? Coming as I do from a small country, I myself am very pleased, therefore, that the Committee should have adopted the amendments I proposed in this connection. I hope that the Commission is now also prepared to broaden the discussion and shed more light on the rules of competition on the basis of these assumptions.
Commissioner Monti, on behalf of the Italian Radicals, I too would like to thank the rapporteurs for the two sound reports they have produced, which commend both your work and the work of the Directorate-General for Competition.
I would like to take this opportunity to raise a few general points regarding European competition policies and also the competitiveness and opening-up of the European markets, not in order to deny any progress made thusfar, but with a view to the future.
In my opinion, a particularly regrettable factor, if we want a genuinely open and competitive market economy to develop, is still the presence of large numbers of powerful public companies in sectors which have already been formally liberalised or which are currently going through this process. I could mention, for example ... let me see ... the State monopoly of retirement pensions, but I will restrict myself, more pertinently, to firms operating in the sectors of general interest services. It is my view that, in these sectors, competition and the market are being severely hampered by the fact that the State is both regulator and operator.
I know, Commissioner, because I have had occasion to read and hear your views on the matter, that your response to the objections is that the articles of the Treaties do not provide for any distinction between the public or private nature of firms. However, we cannot be satisfied with this response if we want Europe to become a more competitive and more open market in the future and - dare I say it - if we study carefully certain situations which are developing, in which even the current rules would allow us to intervene. The whole of Europe is experiencing the growth of an aggressive State capitalism which has resulted in a series of private companies being taken over by State monopolies or former monopolies, in any case by companies which are firmly in public hands, companies which are State-owned. We have heard the justification many times; it is always ready to be trotted out - we must ensure that our companies and their assets retain their value through the privatisation process - meanwhile privatisation generally becomes more and more delayed instead of facilitated. And, naturally, these are clearly statements to which the ears of the various Ministers for the Treasury in Europe are extremely sensitive. In all cases, these are public companies whose financial prowess derives from their past and present positions of monopoly rather than managerial expertise. In many cases, they are companies which operate entirely or in part with considerable legal monopolistic reserves.
Truly, Commissioner, can we not perceive in these cases the existence of State aid, concealed to a greater or lesser extent, or abuse of a dominating position? Or again, the transfer at the very least of the distorting effects of the dominating position from one sector to another? Or, lastly, the ever increasing consolidation of the positions of the incumbents which will make it difficult for newcomers to enter the various markets after liberalisation? By way of example, Deutsche Post has recently gained control of DHL International and is operating under a monopoly for dispatches up to 200 grams, and then, on a more general note, we could cite the diversification of the State postal companies in other sectors; EDF (Eléctricité de France) has taken over companies in Britain, Sweden and Finland, France Telecom has taken over Orange; on the Italian side of things, Enel has taken over Infostrada and, still in the Italian context, we could mention the various companies owned by local authorities which are behaving in a similar fashion. Lastly, Commissioner, there is the case of the public financing of State television under the alibi of financing a public service, which is a concept that is fading fast.
Of course, there is the Treaty of Amsterdam, but I wonder whether the constraints imposed by the governments on the excellent work of your predecessor should, in any case, be justified as a way of exempting these companies from European competition rules.
Mr President, we welcome the modernisation of the competition policy which, in terms of set-up, has undergone little change since the sixties. This overhaul is all the more imperative since nearly all of the Member States have now established a sound, independent competition authority. I do not share the concern expressed by quite a few fellow MEPs with regard to the re-nationalisation of policy. If we want to avoid a chaotic and unwieldy bureaucracy in Brussels, then we have no choice but to embrace decentralisation.
I am delighted about the special attention being paid to the position of large undertakings in small Member States in Paragraph 18 of the motion for a resolution. These are the ones experiencing major adverse effects from infringements of the internal market or from the continued existence of borders within the internal market, because their 'home market' cannot sufficiently absorb these blows. What are the Commissioner' s objections to lending the concept of 'relevant market' a predominantly EU-wide dimension in the event of mergers?
I would also like to draw the Commissioner' s attention to the environmental significance of soil decontamination projects. Naturally, we endorse the polluter pays principle. But this principle certainly cannot always be applied, especially in the case of large or substantial soil decontamination projects, because we will then end up with contaminated soil well into the next century. Given the staff shortages in your Directorate-General, Mr Monti, it is not logical to accord a great deal of attention to this. It seems to me that the effect of these projects on the competitive sphere is rather minor.
Finally, the book by your predecessor, and former Commissioner, Mr Van Miert, entitled "Mijn jaren in Europa" [My years in Europe] gives some idea of the blackmail-like tactics which a Competition Commissioner comes up against. It speaks volumes. I hope you are affected by this to a lesser extent, but I fear the worst. I therefore wish you all the strength and wisdom you will need to keep your chin up over the next couple of years, and I look forward to reading similar memoirs by yourself in due course.
Mr President, Commissioner, ladies and gentlemen, first of all I would like to say a warm thank you for the reports we have heard about today, and which do not just record what happened in the past, but also pick out the central themes of the present debate, and even incorporate the Commission' s plans. Competition is not, as has already been said, an end in itself. It must serve the interests of consumers, companies and local conditions. Competition is therefore always a means to an end. It is a vital cornerstone of our model, in terms of political order, of the socio-economic market economy. I stress this point because the market cannot regulate everything, which is why competition is not completely unrestricted, nor should it be.
We therefore need two things: firstly, in the interests of increased transparency, we need to make the public aware of all the approved subsidies that influence competition, and secondly there must be areas of our day-to-day lives and behaviour which are not subject lock, stock and barrel to the dictates of European competition policy. The sports sphere or the numerous non-governmental organisations in the social and health spheres, to quote two examples.
Who, like us, says 'yes' to a functioning internal market, must also have the courage of their convictions to say 'yes' to European competition policy. Therefore, we welcome the modernisation of competition policy, which is initiated and then maintained by a stream of new proposals.
The Community' s competition policy has been given a new European and international dimension. In view of the enlargement process and globalisation, it is playing an increasingly important part in economic relations within and outside the European Union.
I therefore welcome the modernisation going on within the Community on the one hand, and the fact that European competition policy now extends beyond Union borders.
On a final note, we need a more precise definition of the relevant market because, increasingly, the market is not the national market. We need to promote the citizens' awareness of competition policy, so that they recognise the advantages. We also need to step up debate in the European public arena on the relevant proposals, because they are frequently misunderstood. What I mean - and this is directed at the public, not the Commission - is that its decentralised application must not lead to renationalisation, but must instead lead to Europeanisation. When you delegate responsibility, you must take care not to surrender your key responsibility!
Lastly, boosting the citizens' autonomy must not create legal uncertainty, rather, European competition policy must well and truly leave its mark on the thoughts and actions of the people beyond the institutions. We still have a lot to do on that score, Commissioner!
Mr President, today no one disputes, and of course I am not going to do so, the fact that state aid alters the conditions for competition and is a damaging element that encourages inefficiency in undertakings. This is certain, but if each and every one of us is honest, we have to admit that in our public life we have often defended state aid when an undertaking has required it in order to establish itself, for example, in our constituency, or in order to prevent it from closing.
I began by saying this in order to highlight what is associated with some positions and to point out that when we are trying to issue a European Parliament opinion on the annual report on state aid, the Group of the Europe People' s Party tries to conduct an ideological debate in this House on state aid in which it aims to go further than anyone and to demonise all types of aid. This happened last year with the Jonckheer report, and this year, despite the more flexible position adopted by Mr Evans, it has continued to arise, perhaps in order to present the Socialists as some sort of outdated interventionists who use measures that are as damaging for the market as state aid.
I have already had the opportunity to express that state aid is a transfer of public money to private companies and, therefore, that as Socialists we should also be against it. However, we cannot deny the obvious and we should recall that the Treaty does not forbid all types of aid, so some types that are aimed at objectives such as social cohesion, regional cohesion, the environment, etc. should be permitted. If that is the case, and it is, why does the Group of the Europe People' s Party refuse to accept amendments that cover that point? The same occurs when the report insists, following the Commission' s line, that aid for coal did not serve to secure the future of the industry, but in the same paragraph they refuse to accept a sentence, also from the Commission, saying that this aid was necessary in order to mitigate the social and regional impact of the restructuring of the sector. In this respect, it is difficult for us to agree with a report which, although it reflects part of the truth, refuses to include another part of the truth.
Mr President, Commissioner, Mr Evans and Mr Karas have highlighted the significance of state aids and competition policy very clearly in this debate. In future we must remember that there are national aid schemes, in respect of internal competition, for example, which are especially important and valuable in countries with low population densities and where distances are long. I wish to raise one issue in this regard, that of transport aid. I am thinking here of my own country, for example, where the distances are long. In the north the price of fuel is 0.2 euros higher than in southern Finland. In addition, shipments of raw materials, animal feedingstuffs and similar goods are especially important as far as internal competition is concerned and issues of major importance in order that state aids may continue to support them. They are especially significant with regard to the regional economy and employment, and I hope that in future this can be made clear, so that these aids, these internal aids, which affect regional development and the regional economy, in which transport aid is a key example, might continue.
Mr President, Commissioner Monti, ladies and gentlemen, a European, open, competitive and coordinated market economy needs an effective competition policy. Without a properly administered competition policy, neither the European Union' s economy nor its external manifestation, in the form of the euro, will ever be able to achieve its full potential. Only a company that is competitive in the Internal Market without State aid can also be competitive in the global market. However, in shaping European competition policy we have to ensure that it does not limit the opportunities for companies to succeed in the wider, global economy as well. As Mrs Riis-Jørgensen quite rightly emphasises in her report and speech, there is a danger, particularly with regard to the small Member States, that too narrow a concept of the market is used to define a dominant market position, which makes it harder for companies in small Member States to become sufficiently large players in the area of global competition. Besides, a dominant market position is not even a problem unless there is evidence that this position is being abused. Only if the dominant market position leads to adversity with regard to consumers and competitors must we tackle the situation using stringent measures, as you, Mr Monti, have done. As Mrs Riis-Jørgensen states in point 15 of her report, we have to focus on the harm caused as a result of measures restricting competition, and not so much on what sort of economic players are involved. Special account must be taken of the position of small and medium-sized enterprises. Small-scale State aid might be more harmful to an SME than people think if the market is a small one. For that reason it is good that this report of Mrs Riis-Jørgensen' s also emphasises the importance of this.
In his report, my colleague, Mr Evans, thanks you, Mr Monti, for having got to grips with the issue of State aid policy. Massive amounts of State aid are still a problem in many sectors. Although State aid may, on the surface, seem a good solution, when viewed in the longer term it very rarely produces lasting positive results. I certainly do not want to condemn all State aid. There is also aid that is necessary, as laid down the Treaties. In the long run, however, levels of State aid will have to fall. State aids lead to the postponement of inevitable structural change, to the distortion of competition, and breed inefficiency. In a sense, State aids prop up Potemkin villages, which at some stage will come crashing down. Then it is the private consumer and the taxpayer who foot the bill.
Mr President, ladies and gentlemen, first of all let me express my deep disagreement with the excessively liberal, if not actually ultraliberal, tendencies of the report by our fellow Member, Mr Evans. Hearing him deny the fact that state aid was reduced in the period 1994-1998, even though the Commission itself acknowledges this reduction, is already bizarre, to say the least. It is all the more serious, however, to see him, in an almost obsessive way, stressing the exceptional nature of state aid, even though the Treaty itself provides for the use of such aid in order to achieve the objectives set by the Treaties, such as in matters of the environment or social cohesion, and even though the European Commission itself recognises that some policies cannot be sustained solely by market forces. These, I feel, are adequate reasons for me not to support the report as it stands.
And, even if I can relate to the demands for increased transparency on the subject of state aid, and for Parliament to be kept informed with regard to the monitoring of aid approved by the Commission, I shall nonetheless continue to argue in favour of maintaining state aid in order to develop social cohesion, research, innovation, environmental protection, in order to compensate for shortfalls in the market, in order to promote European competitiveness in the world, in order to combat the fraudulent machinations of competing countries, such as Korea in the sphere of shipbuilding. Let me add that state aid must be supervised strictly according to the terms of the treaties and not in accordance with the prevailing liberal ideology.
Between the omnipresent State, which no one wants any more, and the completely absent State, which is nothing more than a modern-day law of the jungle, this concept which many term the European social model forces us to continually seek a balance between those things that can be governed by the market and those which public authorities have a duty to regulate.
Mr President, ladies and gentlemen, we are also to discuss the Montfort report this week, which Parliament wants to use to promote an entrepreneurial way of thinking. It is therefore particularly apt to acknowledge three things in this debate. Firstly, the fact that a European Charter of Fundamental Rights has now been drafted, Article 16 of which establishes the right to entrepreneurial freedom. Of course, this right demands strict competition law, because only this will guarantee fair competition. It protects consumers and investors.
Secondly, it is only right that we should acknowledge the highly commendable book by Karel van Miert, which tells us about the means employed by entrepreneurs to bring pressure to bear on other entrepreneurs. Thirdly therefore, I would like to congratulate the Commission and its staff on the actions and decisions they have taken in the field of competition law, previously under Karel van Miert and now under your overall control, Professor Monti.
Against this background, you have reworked a communication on services of general interest and set out the legal situation once again. This statement contains three important messages. Firstly, the Member States have the right to define everything that belongs under this heading. Secondly, the Member States have the right to inject supplementary funding if it would otherwise be impossible to maintain these activities. And thirdly - and this is highly relevant to this debate - there must of course be no areas which are exempt from competition law. It is therefore possible to see why renationalisation would spell trouble. It must not annul the general validity of Community law. Hence those articles in the motions for resolutions which point to this fact, including the need for transparency, are particularly valuable.
Professor Monti, I would like to make a suggestion in this respect. You really ought to clarify, at an earlier stage, that start-up aid - the administration of which varies substantially from Member State to Member State, in the sphere of renewable energies for example - will enjoy confidentiality protection, at least for the duration of its lifetime, even if, in the meantime - which is what I am hoping will happen - the Union as a whole upgrades its support measures.
, draftsperson of the opinion of the Committee on Legal Affairs and the Internal Market. (ES) Mr President, I would first like to apologise for having arrived late. Secondly, I would like to welcome the work done by Mrs Riis-Jørgensen, with whom I have had an excellent and constructive relationship.
And obviously, Mr President, although my opinion refers to the Commission' s 29th report on competition policy, it is inevitable at such a time that we will look to the past, but for no other reason than in order to learn for the future. It has been said - and I am only going to pick up on what has been said so far - that competition is presently the big word in our society, it is the great catalyst for the development of our society, particularly of our European society.
In short, we see that industry entered into competition following the Treaty of Rome, that this competition was also extended to services on the basis of the single market and that, with the euro, it extended to financial services. We see that now, driven by international competition and by the new technologies, the large telecommunications sector is being dealt with. Finally, even royalty sectors, the real enclaves of sovereignty, of State royalty activities, are coming under competition policy.
Therefore, Mr President, we need to recognise that, with Member States that are ceasing to be producers and becoming regulators, the Commission policy needs to change, and in this sense, this report is part of that important development.
In its opinion, the Committee on Legal Affairs and the Internal Market did nothing more than highlight something which has been said and repeated: that we need clear rules, because this is the only way of knowing what the rules of play are. We cannot leave everything to the market with no regulation at all. What we need are clear rules and - I stress - rules that are of a sufficient level or category. In any event, interpretations or interpretative communications are no good.
And also, of course, that the Commission' s policy, which we welcome and support in the Committee on Legal Affairs and the Internal Market, should not be shaped, in this process of decentralisation, to the detriment of small and medium-sized businesses, to the detriment of the citizens.
I will end with a phrase from John Rawls, the philosopher of law: inequalities are always justified when they increase the level of the system and support the weakest without affecting fundamental rights. Commissioner, knowing how far this goes in the universal service, in public service, is the great challenge for the Commission.
Mr President, ladies and gentlemen, I would like to thank the Committee on Economic and Monetary Affairs and Parliament in general for the great interest that it has once again displayed in matters of competition. Mr heartfelt thanks to Mrs Riis-Jørgensen for her valuable contribution as rapporteur of the XXIXth report on competition policy. A big thank you to Mr Evans as well, for his excellent report on the rules governing State aid to the steel industry and on the eighth survey on State aid in the European Union. All three reports assume considerable importance in the light of the efforts the Commission has made to increase the transparency of its competition policy and to explain what it is doing to the citizens.
On the subject of explaining competition policy, I would like to say that I am extremely pleased with the success of the first two European Competition Days, which were held in Lisbon on 9 June and in Paris on 17 October this year. The idea was conceived in this Parliament and developed by Parliament and the Commission. My feeling is that, together, we are making progress in helping the citizens to understand this policy.
I would like to stress that I fully agree with much of what has been said and with very many of the points contained in the resolutions. Mr President, in the time available to me, I would like to focus on the following three points: the modernisation of Community competition law, the practical application of competition rules in 1999 and State aid.
On the subject of modernisation, I will attempt, within the constraints imposed, to respond to some of the extremely interesting points which have been raised. The annual report on competition policy emphasises the need to modernise the legislative and interpretative framework of Community competition law in the areas of both monopolies and State aid. I will not go into the details of the reform projects which have recently been completed or are still being developed, for they have already been the subject of a specific consultation process between the Commission and Parliament, or will be in the future, in the constructive dialogue which is so valuable.
With regard to State aid, in my opinion, the entry into force, in 1999, of the Rules of Procedure was a considerable step forward. They increase transparency and establish the deadlines for adopting the decisions on State aid. As far as monopolies are concerned, the Commission adopted a proposal for a regulation on the matter on 27 September last. A great many observations made by Parliament during consultation over the White Paper were taken into account even as early as at the stage of drawing up the proposal. Particular attention was paid to the concerns expressed by Parliament regarding renationalisation and legal certainty.
I would therefore like to assure Mrs Palacio, Mr Karas and the other Members who spoke on these points that the regulation takes their concerns into ample consideration. I am now waiting for the commencement of the second stage of dialogue between our two institutions on these legislative proposals and I am sure that it will be as constructive as the first stage.
As you know, on 9 and 10 November, the Commission and Parliament are jointly organising a conference on this reform in Freiburg, a conference proposed for the first time precisely in your resolution on the White Paper.
My second point is the application of the competition rules during 1999. In the year in question, there were an unusually large number of cases requiring the use of considerable resources and which were closed by formal decisions. One of the things I appreciate is your call for an increase in human resources. The Commission has continued to intervene resolutely, particularly where cartels and abuse of a dominating position are concerned. As in the debate on mergers, since time is limited and I prefer to attempt to answer some of the specific questions, I will not mention the major - albeit numerous - interventions we have made.
The third point is State aid. I am happy to note the support which Parliament continues to lend us in relation to the eighth survey too. I welcome Parliament's proposals on the future development of these information tools, which will include the register and the scoreboard as well as audits. I confirm to Mr Evans and the other Members who have spoken on this subject that we will be ready to present the initial versions of the register and the scoreboard - Mrs Riis-Jørgensen also upholds this idea - before June 2001, and I am confident that transparency will be an important additional tool for the application of the legal instruments governing State aid.
Mr President, I would now like to focus on at least some of the specific points raised.
Several Members - Mrs Riis-Jørgensen, Mr Schmidt, Mr Blokland and Mrs Kauppi - have posed the problem of large companies operating in relatively small countries. Could we not relax the definition of the relevant market there, when it comes to merger operations? Well, if the relevant market, on the basis of the analysis conducted, happens to be national in scope, you must realise that doing what you suggest would amount to discrimination against the consumers and customers in those national markets. What we have to work together for is to gradually establish in the marketplace the reality of a single market going beyond the national market. Otherwise we would be serving our purpose of helping competition and the consumers in a perverse way.
I add, in relation to the specific Volvo-Scania case that I am sure underlies many speakers' remarks, that both companies have been able to reach solutions that make their own further international growth compatible with the protection of the interests of competition and consumers in those markets.
Should we introduce a panel of independent experts to assess mergers? The recourse to external expertise can be useful and already takes place in a number of cases. But the Commission should not and will not give its ultimate responsibility of taking decisions to an external body. It belongs to us. It may, on occasion, be uncomfortable, but this is our task.
Concerning the problem of one DG Competition official who resigned, I have already expressed my regret about that resignation. Further increasing the right of defence, the transparency of the procedures, including the enhanced position of the hearing officer, is something to which I am very much attached and upon which I am reflecting, taking into account several inputs including the useful ideas provided by that official before he resigned.
As far as Korea is concerned, Mr Lamy, who will be coming here during the course of the week, will be better placed to update you on the latest developments. I can only, for my part, state my conviction that any extension of operating state aids to shipyards would not be the appropriate response to a situation that requires other types of intervention.
Mr Evans, I very much share your concern on the issue of state aids to financial services. We will pursue that point with determination.
Mr Rapkay, it has been extremely important for the Commission to have the support of the European Parliament in pursuit of its competition policy and I do not feel that this support may fade away. Looking at the resolutions we are discussing today, I see the Commission' s policy as very much in line with a vigorous implementation of those resolutions. In the area notably of state aids, it must not be thought that the Commission believes in a pure or ultra-liberal policy. State aids have their place but it is a fact that in many cases the concrete manifestation of state aids goes well beyond what the Treaty allows and what the guidelines allow. But believe me, I certainly see competition policy as an instrument of a social market economy. The stronger the implementation of competition the better the market tends to be. There is full scope for social aspects provided they are not mixed up in a non-transparent way with the functioning of the market.
Mr Della Vedova, the presence of public companies raises competition problems and - although it is possible and I have, of course, to confirm that the Treaty provides for neutrality with regard to private or public ownership - it is possible to intervene in the event of distortion: the instruments are those which you mentioned, the instruments on the control of State aid and on the abuse of dominant positions. You mentioned Deutsche Post: for example, procedures are currently in progress at the Commission on Deutsche Post in respect of both these areas, and I can assure you that the Commission does not intend the Protocol annexed to the Treaty of Amsterdam on public television broadcasting to create a condition preventing appropriate control of State aid on this matter as well. In this regard, and as far as State aid is concerned, I refer you to the Communication adopted by the Commission on 20 September on services of general economic interest.
Mr President, I think I have exceeded the time allowed to me. I apologise to those to whose questions I have not had time to respond.
I would, however, like to end by quoting the report of the Legal Affairs Committee. It states, Mrs Palacio:
All too often Commission decisions in the field of competition are presented in the press as defeats for national interests rather than victories for the internal market and for the consumer.'
Our intention is to have more and more of these victories and to be more and more able to explain them to European consumers and to European citizens. Of course, Parliament has a very important role to play in this respect.
Mr President, I would just like to set the record straight for the benefit of the Commissioner. I would not presume to speak on behalf of the whole of Parliament, and certainly not in advance of a vote on the matter. I merely want to clarify that I spoke here on behalf of the second largest group, and expressed a real concern of ours, and if you heard Mr Caudron speak, then you would be aware that this is not something I alone am concerned about, because it is also something that bothers another MEP. And so I only spoke on behalf of my Group, and not for Parliament as a whole.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
Financial assistance for Member States'  balances of payments
The next item is the report (A5-0277/2000) by Mrs Sartori, on behalf of the Committee on Economic and Monetary Affairs, on the Commission report to the Council and to the European Parliament on the review of the single facility providing medium-term financial assistance for Member States' balances of payments [COM(1999) 628 - C5-0307/2000 - 2000/0807 (CNS)].
Madam President, ladies and gentlemen, today, on behalf of the Committee on Economic and Monetary Affairs, I am tabling a proposal for a resolution on the Commission's report on the single facility providing medium-term financial assistance for Member States' balances of payments.
The financial assistance is currently governed by Council Regulation No 1969 of 1988. This mechanism can be activated either at the request of a Member State or under Article 119 of the Treaty establishing the European Community, a provision which remains in force during the third stage of Economic and Monetary Union for the States which are covered by a derogation, currently Denmark, the United Kingdom and Sweden. The regulation and the proposal for a regulation have merged two mechanisms (medium-term financial assistance and the Community loan mechanism intended to provide medium-term financial assistance for Member States' balances of payments) into a single facility providing medium-term financial assistance.
This proposal changes the mechanism' s ceiling. The fact that, at the moment, only three countries can benefit from it suggests that the amount hitherto available - EUR 16 billion - can be reduced. At the same time, however, past experience tells us that we cannot reduce it by very much, for the very reason that the last time the mechanism was used, in 1993, the loan was for EUR 8 billion. Therefore, although the increase in convergence of States reduces the likelihood that the mechanism will be used, it must still have sufficient resources to meet the simultaneous needs of several countries, should this be necessary. This is why we propose to reduce the amount available from EUR 16 billion to EUR 12 billion.
This resolution also envisages the possibility of considering creating a special mechanism providing financial assistance to the balance of payments of the candidate countries. Clearly, this is a possibility for the future and therefore does not have a bearing on the present situation, but it is a possibility which I considered that we could at least examine in some depth so that we will be prepared should these issues arise.
Mr President, I would like to thank Mrs Sartori for her report, which we have found very valuable. The aim of this Commission report is to provide a basis for examining the single facility providing medium-term financial support and for revising it, should this prove necessary.
The financial mechanism implements Article 119 of the EC Treaty, which only remains in force during the third stage of economic and monetary union for the Member States which are not participating in monetary union. The last assessment was carried out in October 1997 on the basis of a report drawn up by the Commission. On that occasion, the Council endorsed the Commission' s position, which recommended that the mechanism should be continued, and decided that a further assessment, carried out according to the same procedure, would be necessary in the light of the changes linked to the commencement of the third stage. The Commission is therefore bound to submit a report to the Council so that the Council can carry out this additional assessment of the mechanism.
The report makes three principle recommendations. Firstly, the single facility should be continued in that it is an instrument implementing Article 119 of the Treaty which will continue to apply to the Member States which are not part of the eurozone; until they participate in the single currency, these Member States, in a similar way to the new Members of the Community, are liable to encounter problems with their balances of payments and therefore to wish to have recourse to the mechanism under consideration. In view of the current level of economic, financial and monetary integration, the likelihood that these Member States will encounter difficulties related to the balance of payments is extremely low from the institutional point of view, but the mechanism must, nevertheless, remain in force.
Secondly, the possibility of having recourse to funds contributed by other Member States to finance the loans granted under the mechanism should be eliminated since, for various reasons, it has never been used. In future, recourse to the capital market should be the only option available.
Thirdly and finally, the drop in the number of Member States who could now apply for this form of financial support and the need to cover the potential borrowing requirement of new Member States justify lowering the mechanism's ceiling from EUR 16 billion to EUR 12 billion. The Economic and Financial Committee has drawn up an opinion which it sent to the Presidency on 14 July 2000. The Committee considers that the conclusions of the analysis of the single facility performed by the Commission are in line with its positions.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
Vegetative propagation of the vine
The next item is the report (A5-0195/2000) by Mrs Klass, on behalf of the Committee on Development and Cooperation, on the proposal for a Council Directive amending Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine [COM(2000) 59 - C5-0090/2000 - 200/0036(CNS)].
Mr President, Commissioner, ladies and gentlemen, I am grateful for the fact that we are, after all, to have the opportunity to discuss the proposal for a Council Directive amending Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine, and I also hope that tomorrow' s vote will have a positive outcome.
In terms of area, production and consumption European wine growing is in a leading position globally. In several Member States wine growing represents a significant proportion of total agricultural production, and in many regions this sector is a crucial source of agricultural income. Wine growing frequently takes place in areas in which other forms of agricultural activity would be difficult or impossible. Wine growing is a very varied and dynamic sector characterised by long-established traditions and ancient cultures. The vine propagating material provides the basis for optimal grape and wine production as regards quality, excellence and quantity, and establishes these factors over a period of 25 to 40 years. It is thus extremely significant and it is essential to guarantee optimum reliability in terms of quality and trueness to variety. The trade in, and marketing of, material for vegetative propagation of vines has, up to now, been laid down in directive 68/193/EEC dating from 1968. The directive contains a number of provisions which up to now have allowed Member States to make unilateral exemptions from some of the rules, and the directive has already been amended several times.
I welcome the Commission' s proposal for amendments, which has grouped the amendments needed clearly in a single document and has also included new amendments arising from new developments and knowledge: as for example those concerning new types of propagating material for vines produced from herbaceous cuttings and in vitro propagation. The desired consolidation of the single market is very much to be welcomed. There is an urgent need to change or abolish old or outdated provisions so as to remove existing or potential barriers to trade. As far as I am concerned, French vine propagators should also be in a position to propagate vines for the German or Italian market, and vice versa.
The specific characteristics of wine production and its further development, in particular in technical and scientific areas, make it essential to stipulate detailed technical provisions which will contribute to the smooth operation of the internal market, improve marketing prospects and also protect the legitimate interests of consumers and producers. Accordingly, the Commission should publish a Community Catalogue of varieties, compiled on the basis of notifications from the Member States. This will bring greater trading security for European wine growers. Many amendments contain a better definition of terms such as 'genotype' , for example. Accompanying paperwork and controls are important, and the Commission must ensure that only one document is required for each party, wherever they happen to be in Europe. High-quality and healthy vine propagating material is playing an increasingly important role these days.
The report has taken on a particularly explosive character in the past few weeks. This is because the Commission is proposing to create a legal basis with regard to genetically modified varieties. The Commission proposal refers to Council Directive 90/220, which is to regulate all genetically modified material, as a horizontal directive. We have done the same with respect to forest and plant material. However, the fact that directive 90/220 is still undergoing the conciliation procedure should not stop us from proceeding in taking exactly the same approach with vines as we have done with forest and plant material. All the amendments that are currently being introduced with regard to directive 90/220, under the conciliation procedure, will be applicable to vines at a later date. There is no genetically modified vine propagating material available on the market as yet; however, research is ongoing. The question as to whether genetically modified vines will be granted a permit at some future date, or whether this idea will be rejected by the wine producers and the wine trade, does not form part of today' s discussion of the directive. I am sure we will have the opportunity to discuss these matters at length on another occasion.
The directive under discussion today guarantees that traditional vine varieties, which are characteristic of wine growing in the different regions, are to be maintained and protected. Traditional wine growing is our strength in the European Union, and so it deserves our support. I would therefore urge the House to assent to the report as it stands, and hope that this will enable the European internal market to be brought into play for vine propagating material.
Mr President, Commissioner, ladies and gentlemen, the reason we wished to defer this report was that we wanted to ensure consistency in the work of the European Parliament as it influenced the course of European policy. The revision of GMO Directive No 90/220 is at the conciliation stage right now. It would be completely inconsistent not to wait until the end of this procedure before including references to GMOs in our directives and regulations.
That is why, at the proposal of the draftsman of the opinion, the Committee on the Environment, Public Health and Consumer Policy has unanimously voted to do away with all the references to GMOs in this report. And please do not tell us that we are barking up the wrong tree, and that this revision does not have any implications concerning GMOs, since a regulation of this type already exists for forestry. At the moment, we consume wine, but we do not yet feed on the wood of our forests. Contrary to what the executive committee and the Committee on Agriculture and Rural Development would have us believe, this revision slyly but irremediably introduces genetically modified vines. This is a clear indication that the European Parliament would, indirectly, give the green light to GMO experiments in the field of vine propagation or improvement.
Why the rush? It is not at the request of the winegrowers or wine merchants or vineyard owners. On 5 July, some of these issued the Beaune declaration, expressing their great concern at the introduction of GMOs into their sector. We have received a reply from the confederation of producers of registered designation of origin (AOC) wine, saying, "We support the position of the Committee on the Environment, Public Health and Consumer Policy, as it offers the guarantee that European regulations are not going to permit the implementation of procedures to authorise the sale of genetically modified wine-growing materials which may be harmful to the brand image of wine growing." Just who is going to benefit from this amended regulation which includes GMOs?
The question - and the answer, of course - will have to come from the Commission, who must also tell us whether it is intending to continue to pave the way for us to end up with GMOs on our plates, and now in our glasses too. This is something that they are achieving, unfortunately, with the assistance of the French Presidency, in a way that is completely out of step with the way European consumers feel.
The previous directive proved to be relevant and effective in enabling, firstly, products to be standardised and the internal Community trade in vine cuttings and plants to develop substantially in recent years. It now needs to be revised to take into account developments in phytosanitary regulations and scientific and technical progress, particularly in the field of in vitro propagation.
The draft text presented by the European Commission, as amended by the European Parliament Committee on Agriculture and Rural Development, proposes some interesting advances. I shall cite the most significant here. The current draft rules out any possibility of any of the Fifteen Member States enjoying a unilateral exemption from the terms of the directive. This provision, which was not laid down in the initial version of the directive, is preferable as it makes it possible to avoid barriers to trade and to facilitate the movement of propagation material within the European Union.
The material produced by in vitro herbaceous cutting propagation techniques, which by now have been sufficiently mastered were, of course, not covered by the 1968 directive. The new text introduces provisions recognising special characteristics. While research into a propagation material that is more efficient in health terms is of benefit to the user, it is important that this approach does not create a barrier to trade. The draft amendment seeking to guarantee freedom to market throughout the European Union material that complies with the minimum requirements of the directive should be approved unreservedly.
Finally, we must ensure that the new provisions on genetically modified varieties are in every respect compliant and compatible with existing texts, or texts in preparation, in this field. Should this regulatory mechanism need to be expanded or clarified, it would be preferable to delete the provisions relating to this point from the draft directive.
We have reason to believe that the new or updated terms of the proposed directive offer a satisfactory response to the expectations of workers in the vine nursery and wine-growing sector and that they should contribute towards improving the quality of the proposed material and make it easier for the competent authorities to supervise the movement of vine cuttings and plants carried out by the institutions responsible for this. The regulations proposed by the directive, moreover, favour the production of diversified plant material by offering the best health guarantees, which is a basic requirement, in order to effectively support the restructuring of the Community vineyard sector, which is a key point in the new COM in wine-growing.
Mr President, the need for a new directive revising the conditions for the marketing on Community territory of material for the vegetative propagation of the vine has become urgent. The base legislation in force dates from 1968, a long way back, and a great deal of progress had been made in this sector since then: new materials have been tried out, often using natural methods and sometimes genetic modification. Hence the urgent need for a modern regulation which recognises these new possibilities available to European vine growers and, at the same time, protects traditional varieties of vine. It is my opinion that the Klass report should be adopted, particularly in view of the additional guarantees provided by amendments such as that tabled by the Committee on Agriculture and Rural Development which clarifies the reference to directive 90/220, in the form in which it is going to be amended in respect of GMOs. Another amendment, tabled by Mr Garot and myself, refers once again to the precautionary principle and provides for the protection of those traditional forms of vine which would otherwise be overtaken by new experimental varieties.
I also feel that, abiding by this precautionary principle, referring to the possibility of genetic modification, means, for example, cutting down on the intensive use of phytosanitary treatments. The amendments tabled by Mrs Auroi and the Chairman of our Committee on Agriculture and Rural Developmen, Mr Graefe zu Baringdorf as a further guarantee precisely of experimental varieties, are precautionary.
From this point of view, I therefore consider that Mrs Klass' report follows the right lines in a sector which is in urgent need of new legislation, a key, strategic sector for agriculture and the European wine industry.
Mr President, Commissioner, ladies and gentlemen, what is the point of turning a technical report into a potential oenological disaster. The determination to amend the directive on the marketing of material for the vegetative propagation of the vine may look like a laudable initiative to update a rather technical text, which is 32 years old. Personally, I find the ' 68 vintage rather a fine one, but apparently the Commission has decided to modernise.
The very first lines of the Klass report clearly stress the value, not just the economic value but also the cultural value, of grape and wine production. Everything, then, could be for the best in the best of all possible European wine-growing worlds.
Well, as it turns out, that is not the case. The Commission has taken the opportunity of updating matters to open a Pandora' s box, even though this was something that not one European producer was looking for. While the Commission appears to be overcome with combined GMO and cloning fever, Mrs Klass goes further and goes into convulsions, compounding the GMO issue with all the genotypes she sees all around her. It must be said loud and clear, there was absolutely no need to stuff the articles of this directive with references to directive 90/220, which is currently being revised, unless the intention was to promote genetic manipulation in vines at all costs. And please do not tell me that this was done to anticipate this directive' s being revised or because GM vines do not exist except in laboratory experiments!
Commissioner, Mrs Klass, listen to the opinions of the experts from the Institut national des appellations d'origine, the French National Appellations Institute. The INAO has, on the basis of the information currently available, issued a blanket ban on the use of GMOs in any area whatsoever, which would therefore include, and I quote, genetically modified wine varieties and rootstocks. Would you care to read the Beaune declaration presented by the winegrowers of the Burgundy region? Do you wish to show the industry that Europe is working for better quality and respects the precautionary principle? Commissioner, withdraw the recitals and the articles incorporating GMOs and cloning into this draft. Mrs Klass, take out your amendments and let the relationship between GMOs and genotypes be clarified by the scientists.
There is a second problem area, Mrs Klass. You restrict the practice of grafting to herbaceous cuttings alone. In so doing, you protect what goes on in your own region, but rule out the grafting of hardwood cuttings in the winter period, even though this is the grafting technique that is the most widely used in Europe. This amendment should, therefore, be withdrawn.
In conclusion, ladies and gentlemen, in order to respect the precautionary principle in both spirit and letter, should the articles and amendments which I have just mentioned not be withdrawn, then, as the wine growers themselves demand, we would have to fall in with the opinion of Marianne Isler Béguin, and the Committee on the Environment, and vote against them.
Mr President, rapporteur, I would like to congratulate you on your report. There has been some turmoil lately, and I believe the genetically modified organisms will, of course, be inclined to dispute the purport of this directive. But in all fairness, it has to be said that no one is forced to use genetically modified material. It has had no place in viticulture so far. I am fundamentally opposed to genetically modified organisms and am a wine lover, and I would very much like to stick with the wine we have been producing to date. I therefore welcome the fact that we have placed additional emphasis on traditional, regional types of wine.
When it comes to genetically modified material, I take the view that the reference made in this report to directive 90/220 secures legal protection. Any prospective changes, will, and must, be made to this end. In addition, Mrs Klass, it is, however, important to stress the political dimension as well as the legal aspect, particularly where viticulture is concerned, and - providing we manage to do so - to keep viticulture free of genetically modified material if at all possible. I hope that the wine growers will have no truck with GMOs, for their own sake, because we know that consumers strongly disapprove. I hope this will inspire us to rule out the possibility of having genetically modified vines.
Mr President, I would like to thank the Committee on Agriculture and Rural Development and the rapporteur, Mrs Klass, for their extremely positive reception of the Commission' s proposal. The Commission appreciates the wide consensus on its proposal. Its aim is to strengthen the internal market in the sector in question, to update the legislation in the light of technical and scientific progress which has taken place since it was last updated and to ensure that authorisation for genetically modified varieties can only be granted if the appropriate steps have been taken to avoid endangering human health or the environment.
With regard to the third point, in its current form, the proposal contains references both to the development of a specific procedure for assessing the risk to the environment, which is similar to the procedure laid down by directive 90/220 in terms of the risks to man and the environment, and to the criteria and assessment principles laid down in Regulation 258/97 on novel foods and novel food ingredients.
The Committee on Agriculture and Rural Development has tabled 26 amendments. The Commission is able to accept the majority of them, that is 24 out of 26 amendments, as they are currently worded or with minor changes relating to the way they are worded or presented. For example, the proposal to recognise the specific characteristics of the genotype, referred to in Amendments Nos 4, 12, 15, 16 and 20, will be incorporated by changing the wording of the text.
The genetic diversity of the varieties with genotypes which are suitable for specific local environments will be taken into consideration in discussions on the appropriateness of continuing the possibility of marketing material for propagating these varieties, on the basis of Article 3, paragraph 5, point A of the directive.
With reference to the other two amendments, Amendments Nos 2 and 18, we can only partially accept them for the reason that certain aspects are unjustifiably aggressive towards other countries - Amendment 2 - or because the reference to the Commission' s obligation to provide greater resources should a common catalogue of varieties be compiled - Amendment No 18 - is superfluous.
Lastly, we can accept Amendment No 27, tabled by both Mr Lavarra and Mr Garot. I am happy to be able to inform you that we can also accept Amendments Nos 35 to 40, tabled by Mr Graefe zu Baringdorf, which are intended to reinforce the transposal of the safety and management requirements according to directive 90/220.
However, we cannot accept Amendments Nos 28 to 34 tabled by Mrs Isler-Béguin and others, for they would involve revoking the entire part of the directive which contains references to the GMO varieties and the related risk assessment. Moreover, these amendments have already been discussed but not accepted by the Committee on Agriculture and Rural Development.
We cannot accept Amendment No 41, tabled by Mrs Schierhuber, either, for it concerns an excessively detailed definition in the light of the amendments proposed by the Committee on Agriculture and Rural Development. If we were to accept this amendment, we would be running the risk of creating artificial barriers to trade, which would be contrary to the principle aim of the proposal for a directive which is to consolidate the internal market.
Mr President, ladies and gentlemen, thank you for your attention and, once again, thank you to the Committee on Agriculture and Rural Development.
Mr President, if you permit, I should like to ask the Commissioner to give an opinion on the amendment put forward by the Committee on the Environment, Public Health and Consumer Policy, Amendment No 1.
The response is affirmative, Mr President. The amendment has been accepted.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
(The sitting was closed at 9.17 p.m.)